ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_06_FR.txt.                                                                               310




       OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

[Traduction]

   Compétence de la Cour — La RFY informée en 2003 par la Cour qu’elle pou-
vait présenter des arguments supplémentaires sur la compétence lors de la phase
de l’examen au fond — Statut et Règlement de la Cour n’interdisant pas que
soient soulevées des exceptions d’incompétence lors de la phase consacrée au
fond, la Cour devant, s’il y a lieu, examiner de telles questions d’office — Prin-
cipe de l’autorité de la chose jugée n’empêchant pas la Cour de se pencher de
nouveau sur sa compétence — Arrêt rendu par la Cour le 11 juillet 1996 n’ayant
pas traité la question de compétence soulevée aujourd’hui (celle de savoir si la
RFY, au moment du dépôt de la requête en mars 1993, était partie au Statut en
vertu de sa qualité de Membre de l’Organisation des Nations Unies) et n’inter-
disant donc pas qu’elle soit examinée — Après réexamen de la question, la Cour
a compétence — Distinction entre accès à la Cour conformément à l’article 35
et compétence ratione personae — Condition de l’accès aujourd’hui remplie car
la RFY est devenue Membre de l’Organisation des Nations Unies le 1er no-
vembre 2000 et a par conséquent qualité pour ester devant la Cour depuis cette
date — Compétence ratione personae établie puisque la RFY est partie à la
convention sur le génocide depuis le mois d’avril 1992 en vertu de la règle de
succession ipso jure telle qu’appliquée aux cas de dissolution d’Etat — Fait
que la RFY n’avait pas accès à la Cour au moment du dépôt de la requête
constituant un défaut auquel il peut être remédié et qui, dès lors, ne fait pas
échec à l’exercice de la compétence.
   Interprétation de la convention sur le génocide — Convention constituant
avant tout un instrument de droit pénal international qui oblige les Etats à
s’engager à prévenir le génocide et à punir les personnes qui le commettent —
Histoire rédactionnelle de la Convention n’étayant pas la thèse selon laquelle les
Etats peuvent être pénalement responsables de génocide — Compétence confé-
rée par l’article IX à la Cour lui imposant également de déterminer si un Etat a
violé les obligations lui incombant aux termes de la Convention et s’il a engagé
sa responsabilité internationale, mais pas de statuer sur la question de savoir si
le crime de génocide a été commis — Relativement à l’obligation de prévenir le
génocide, éléments de preuve n’ayant pas permis d’établir que les autorités de la
RFY avaient à l’avance connaissance du plan consistant à exécuter les hommes
musulmans de Bosnie à Srebrenica et auraient donc pu prendre des mesures pour
prévenir sa mise en œuvre — RFY ne s’étant pas conformée à certaines des
mesures conservatoires indiquées par la Cour en 1993.




                                                                              271

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              311

                            TABLE DES MATIÈRES

                                                                    Paragraphes
INTRODUCTION                                                                 1-4
I. COMPÉTENCE DE LA COUR                                                    5-36
   1. Autorité de la chose jugée : dans quelle mesure l’arrêt de 1996 en
      est-il revêtu ?                                                      11-13
   2. Accès et compétence                                                  14-15
   3. La République fédérale de Yougoslavie avait-elle qualité pour
      ester devant la Cour en mars 1993 ?                                  16-23
   4. Détermination de novo de la compétence de la Cour                    24-36
II. FOND                                                                   37-71
   A. Interprétation de la convention sur le génocide                      37-61
      1. L’article premier                                                 40-45
      2. L’article II                                                         46
      3. L’article III                                                        47
      4. L’article IV                                                         48
      5. L’article VI                                                         49
      6. L’article IX                                                      50-60
         a) Différends relatifs à l’exécution de la Convention             51-52
         b) Différends relatifs à la responsabilité d’un Etat en matière
            de génocide                                                    53-60
      7. Conclusions concernant l’interprétation de la Convention             61
   B. Commentaires sur certaines conclusions de la Cour                    62-71
      1. L’obligation de prévenir                                 62-68
      2. Responsabilité pour non-respect des ordonnances en indi-
         cation de mesures conservatoires                         69-71
OBSERVATIONS FINALES                                                       72-73




                                                                            272

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)             312

                              INTRODUCTION

   1. L’arrêt de la Cour met un terme à une affaire particulièrement tra-
gique. Lorsque la Cour en a été saisie, la guerre fratricide en Bosnie-
Herzégovine faisait rage. Ainsi que les Parties en conviennent aujourd’hui,
elle a, sur une période de plus de quatre ans, coûté la vie à quelque
cent mille personnes, fait d’innombrables blessés et causé des dégâts
matériels considérables. Elle a profondément meurtri les habitants de la
région, attisant la méfiance et, parfois, la haine pure et simple entre dif-
férentes communautés ethniques et religieuses. Tout cela n’aurait jamais
dû se produire. Tout cela s’est malheureusement produit.
   2. Le Gouvernement de la Bosnie-Herzégovine s’est tourné vers la
Cour il y a quatorze ans, en mars 1993, alors que le conflit meurtrier
ravageait sur son territoire. Parmi ses accusations les plus graves, le
demandeur, la République de Bosnie-Herzégovine, prétendait que le
défendeur, la Yougoslavie (Serbie-et-Monténégro), se livrait à de nom-
breuses violations des obligations lui incombant en vertu des articles pre-
mier à V de la convention sur le génocide. Le Gouvernement de la Bos-
nie-Herzégovine a également prié la Cour, à deux reprises pendant l’année
1993, d’indiquer des mesures conservatoires. La Cour l’a fait. Malheu-
reusement, ces mesures n’ont pas empêché que de nouvelles atrocités
soient commises. La Cour a aujourd’hui établi que le manquement aux
obligations énoncées à l’article premier de la convention sur le génocide
s’était produit en juillet 1995. Cependant, elle n’a pas été en mesure de
prévenir ce manquement ni les violences qui en ont résulté.
   3. La justice est généralement impuissante à mettre un terme aux
guerres. Celles-ci dépassent toujours le cadre de différends purement juri-
diques. Dans le système de sécurité collective de l’Organisation des
Nations Unies, c’est le Conseil de sécurité qui exerce la responsabilité
principale en matière de maintien de la paix et de la sécurité internatio-
nales. Les organes judiciaires ne peuvent en général que remédier à pos-
teriori aux conséquences juridiques des guerres, à condition toutefois
qu’ils aient compétence pour connaître de l’affaire en question et toujours
dans les strictes limites de cette compétence.
   4. Le différend porté devant la Cour opposait deux Etats, mais il ne
s’agit pas seulement d’un différend interétatique. Il revêt également une
dimension intra-étatique, au sein de la Bosnie-Herzégovine. Des repré-
sentants politiques des Serbes de Bosnie ont, en 1999, tenté de retirer
l’affaire du rôle de la Cour, et ils sont restés opposés à sa poursuite (voir
arrêt, par. 19-25). Le 27 février 2006, jour de l’ouverture des audiences, la
Cour a reçu une lettre de M. Paravac, alors membre de la présidence de
Bosnie-Herzégovine représentant la Republika Srpska. Ce dernier a
informé la Cour que le Parlement de Bosnie-Herzégovine n’avait pas
approuvé le financement par le budget fédéral des dépenses de l’équipe
juridique de Bosnie-Herzégovine en l’affaire, et qu’il avait saisi la Cour
constitutionnelle de Bosnie-Herzégovine pour que celle-ci détermine si
l’autorisation donnée en 1993 par le président Izetbegović d’introduire

                                                                         273

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)             313

une instance devant la Cour internationale de Justice était conforme à la
Constitution ; la Cour n’a reçu aucune communication ultérieure sur cette
question. Cet aspect de l’affaire n’a cependant eu aucune incidence sur
son examen et son règlement judiciaire par la Cour.


                       I. COMPÉTENCE DE LA COUR

   5. Dans son arrêt, la Cour dit qu’elle a compétence au motif que « le
principe de l’autorité de la chose jugée interdit toute remise en question
de la décision contenue dans l’arrêt de 1996 » (arrêt, par. 140). J’ai de
sérieux doutes sur le raisonnement de la Cour et m’estime obligé de déve-
lopper mes vues sur ce point. Toutefois, ayant en définitive été amené à
considérer, bien que sur un fondement différent, que la Cour avait com-
pétence en la présente affaire, j’ai voté en faveur du premier paragraphe
du dispositif.
   6. Mes doutes proviennent du fait que la Cour a, en 2003, après avoir
examiné l’« Initiative présentée [par la Serbie-et-Monténégro] à la Cour
aux fins d’un réexamen d’office de sa compétence » en date du 4 mai 2001,
informé les Parties que, « si la Serbie-et-Monténégro souhait[ait] présen-
ter à la Cour des arguments supplémentaires sur les questions de compé-
tence lors de la procédure orale au fond, elle [était] libre de le faire »
(lettre du greffier en date du 12 juin 2003, dont le texte a été approuvé par
la Cour, arrêt, par. 82). Les Parties ont également été informées que,
« ainsi qu’elle l’a[vait] souligné dans le passé, la Cour a[vait] le droit
d’examiner d’office les questions de compétence », et qu’elle « d[evait] …
toujours s’assurer de sa compétence et … d[evait], s’il y a lieu, l’examiner
d’office » (Appel concernant la compétence du Conseil de l’OACI (Inde
c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13). Enfin, la Cour a
assuré les Parties qu’elle « ne se prononcera[it] sur le fond de la présente
affaire qu’à condition d’avoir pu établir qu’elle a[vait] compétence »
(arrêt, par. 82).
   7. La Cour a donc autorisé le défendeur à soulever la question de sa
compétence lors de la phase de l’examen au fond, et ce bien qu’elle ait dit,
en 1996, qu’elle avait compétence (Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 623, par. 47) et qu’elle ait jugé irrecevable, en février 2003, la demande
en revision (Demande en revision de l’arrêt du 11 juillet 1996 en l’affaire
relative à l’Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires (Yougoslavie c. Bosnie-Herzégovine), arrêt,
C.I.J. Recueil 2003, p. 32, par. 75).
   8. La position que la Cour a fait connaître aux Parties dans sa lettre
de juin 2003 était conforme à sa jurisprudence et à sa pratique. Ainsi,
dans l’Appel concernant la compétence du Conseil de l’OACI, la Cour a
déclaré, que

                                                                         274

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                 314

    « [i]l [était] assurément souhaitable que les objections visant [s]a com-
    pétence … prennent la forme d’exceptions préliminaires sur les-
    quelles il est statué à part avant toute procédure sur le fond »
    (arrêt, C.I.J. Recueil 1972, p. 52, par. 13 ; les italiques sont de moi).
Les termes employés par la Cour indiquent que ce déroulement chrono-
logique est un simple souhait et non une exigence juridique. La Cour a
par la suite expliqué, en l’affaire Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d’Amérique), que l’article 79 de son Règlement,
lequel dispose que toute exception à sa compétence doit être présentée
dans les trois mois suivant le dépôt du mémoire, « concern[ait] seulement
les exceptions préliminaires, comme l’indique l’intitulé de la sous-section
du Règlement qu’il constitue » (arrêt, C.I.J. Recueil 2004, p. 29, par. 24 ;
les italiques sont de moi). Ainsi que la Cour l’a en outre précisé,
    [u]ne exception qui n’est pas soulevée sous la forme d’une exception
    préliminaire conformément au paragraphe 1 de l’article 79 ne devient
    pas pour autant irrecevable » (ibid.).
Et la Cour d’ajouter :
       « Mais hors de cette hypothèse, une partie qui n’use pas de la pro-
    cédure prévue à l’article 79 perd sans doute le droit d’obtenir la sus-
    pension de la procédure sur le fond, mais n’en peut pas moins faire
    valoir cette exception en même temps que ses arguments au fond. »
    (Ibid. ; les italiques sont de moi.)
  9. Aujourd’hui, la Cour déclare que,
    « dès lors qu[’elle] s’est prononcée … sur une question concernant sa
    propre compétence, sa décision à cet égard est définitive, tant pour
    les parties en litige dans l’affaire (Statut, art. 59) que pour la Cour
    elle-même dans le contexte de cette affaire » (arrêt, par. 138).
Cette déclaration de la Cour apparaît comme l’énoncé d’un principe juri-
dique. N’avait-elle donc pas connaissance de ce principe — quoiqu’il fût
jura novit curia — lorsqu’elle a, en juin 2003, informé les Parties que,
    « si la Serbie-et-Monténégro souhait[ait] présenter à la Cour des
    arguments supplémentaires sur les questions de compétence lors de la
    procédure orale au fond, elle [était] libre de le faire ? » (arrêt, par. 82 ;
    les italiques sont de moi).
De surcroît, en 2003, la Cour connaissait déjà les arguments que le défen-
deur avait l’intention de soulever, ceux-ci ayant été exposés dans l’Initia-
tive de 2001. Le principal argument que la Cour invoque aujourd’hui
pour ne pas réexaminer sa compétence est fondé sur le principe de l’auto-
rité de la chose jugée. Selon moi, ce problème ne peut être résolu aussi
simplement.
   10. La principale question à laquelle il convient de répondre est celle
de savoir si une partie peut soulever plusieurs séries d’exceptions, lors de
phases distinctes de la procédure — question particulièrement pertinente

                                                                             275

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                   315

en l’espèce, le défendeur (dénommé à l’époque République fédérale de
Yougoslavie) ayant soulevé, en juin 1995, sept exceptions préliminaires à
la compétence de la Cour et à la recevabilité de la requête. Six de ces
exceptions ont été rejetées par la Cour dans son arrêt du 11 juillet 1996,
la septième ayant, quant à elle, été retirée par le défendeur au cours de la
procédure orale consacrée à l’examen des questions préliminaires de com-
pétence et de recevabilité. La question soulevée n’est régie ni par le Statut
ni par le Règlement de la Cour. Cependant, ainsi qu’un éminent com-
mentateur des travaux de la Cour l’a fait observer, « si les circonstances
d’une affaire s’y prêtent, des exceptions peuvent être soulevées après que
la Cour s’est déclarée compétente lors de la phase d’examen des excep-
tions préliminaires et une fois entamé l’examen au fond » 1. Selon cet
auteur, « [l]a condition est que la nouvelle exception ne soulève pas de
questions qui auraient été tranchées avec l’autorité de la chose jugée dans
l’arrêt relatif aux exceptions préliminaires et n’impose pas une suspension
de la procédure d’examen au fond » 2. Selon moi, ce point de vue est exact
et la position de la Cour en juin 2003, telle qu’exprimée dans la lettre du
greffier, semble le conforter.

    1. Autorité de la chose jugée : dans quelle mesure l’arrêt de 1996
                             en est-il revêtu ?

  11. Cela m’amène à la deuxième question essentielle, celle de savoir
dans quelle mesure l’arrêt de 1996 est revêtu de l’autorité de la chose
jugée. Dans cet arrêt, la Cour a rejeté les six exceptions préliminaires sui-
vantes formulées par la République fédérale de Yougoslavie :
  i) celle selon laquelle la requête n’était pas recevable parce que « les évé-
     nements auxquels [elle] se référ[ait], qui se sont produits en Bosnie-
     Herzégovine, constitu[ai]ent une guerre civile » et que, dès lors, « il
     n’exist[ait] aucun différend international selon les termes de
     l’article IX de la convention [sur le génocide] de 1948 » ;
 ii) celle selon laquelle la requête n’était pas recevable parce que
     « M. Alija Izetbegović n’occupait pas les fonctions de président de la
     république à l’époque où il a donné l’autorisation d’introduire une
     instance » (la Cour ne s’est cependant pas spécifiquement penchée sur
     un autre élément de cette même exception, à savoir que « l’autorisa-
     tion d’introduire et de conduire une instance a[vait] été accordée en
     violation de règles de droit interne d’importance fondamentale ») ;
iii) celle selon laquelle la Cour n’avait pas compétence parce que le
     demandeur n’était pas partie à la convention de 1948 sur le génocide ;
iv) celle selon laquelle la Cour n’avait pas compétence parce qu’« il y
     a[vait] en l’espèce un conflit interne entre trois parties, auquel la

  1 S. Rosenne, The Law and Practice of the International Court, 1920-2005, 4e éd.,

vol. II, « Jurisdiction », 2006, p. 865, par. II.225 ; les italiques sont de moi.
  2 Ibid.



                                                                               276

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                316

    République fédérative de Yougoslavie n’[était] pas partie prenante »,
    parce que « les demandes de la Partie requérante figurant dans ses
    « conclusions » repos[aient] sur des allégations de responsabilité d’Etat
    qui se situ[aient] en dehors du champ d’application de la convention
    et de sa clause compromissoire » et, en outre, parce qu’« il n’exist[ait]
    aucun différend international en vertu de l’article IX de la conven-
    tion [sur le génocide] de 1948 » ;
 v) celle selon laquelle la Cour n’avait pas compétence pour connaître de
    l’affaire avant le 14 décembre 1995, date à laquelle les deux Parties
    se sont reconnues mutuellement, et, subsidiairement, avant le
    29 mars 1993, date à laquelle la notification de succession de la Bos-
    nie-Herzégovine du 29 décembre 1992, que la République fédérale de
    Yougoslavie considérait comme étant la notification d’adhésion,
    aurait pu produire effet ;
vi) celle selon laquelle les demandes de la Partie requérante ayant trait
    aux actes ou faits allégués antérieurs au 18 mars 1993 — date à
    laquelle le Secrétaire général de l’Organisation des Nations Unies a
    adressé aux parties à la convention sur le génocide la notification
    dépositaire les informant de la notification de succession de la
    Bosnie-Herzégovine — n’étaient pas du ressort de la Cour
    (C.I.J. Recueil 1996 (II), p. 606-608, par. 15).
   La Cour a examiné les exceptions préliminaires susmentionnées et les a
toutes rejetées, déclarant par conséquent « qu’elle a[vait] compétence, sur
la base de l’article IX de la convention pour la prévention et la répression
du crime de génocide, pour statuer sur le différend » et « que la
requête … [était] recevable » (ibid., p. 623-624, par. 47).
   12. Les conclusions formulées par la Cour relativement à sa compé-
tence sont fondées sur son examen des six exceptions préliminaires sou-
levées par le défendeur. Le principe de l’autorité de la chose jugée interdit
à ce dernier de soulever de nouveau ces questions sur lesquelles la Cour a
déjà statué lorsqu’elle a rejeté les exceptions préliminaires de la Répu-
blique fédérale de Yougoslavie.
   Il est utile de rappeler ce que la Cour a indiqué dans l’arrêt susmentionné :
        « La Cour doit, dans chaque instance introduite devant elle, véri-
     fier si elle a compétence pour connaître de l’affaire et, le cas échéant,
     si la requête est recevable ; les exceptions éventuellement soulevées
     par la partie défenderesse peuvent être utiles pour clarifier la situa-
     tion juridique. En l’occurrence, les exceptions préliminaires présen-
     tées par la Yougoslavie ont eu cette fonction. Ayant établi sa com-
     pétence en vertu de l’article IX de la convention sur le génocide, et
     ayant conclu à la recevabilité de la requête, la Cour peut désormais
     procéder à l’examen du fond de l’affaire sur cette base. » (Ibid.,
     p. 622, par. 46 ; les italiques sont de moi.)
  Bien qu’elle évoque son devoir de s’assurer de sa compétence et relève
que les exceptions soulevées peuvent être utiles à cette fin, la Cour s’est

                                                                            277

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                         317

apparemment cantonnée, dans l’exercice de ce devoir, à l’examen et au
rejet des exceptions préliminaires du défendeur.
   13. Pourtant, ainsi que la Cour le reconnaît aujourd’hui, « aucune de
ces exceptions ne reposait sur la thèse selon laquelle la RFY n’aurait pas
été partie au Statut au moment du dépôt de la requête ; il ne s’agissait pas
là d’une thèse formulée expressément au stade des exceptions prélimi-
naires » (arrêt, par. 106). Si tel est le cas, c’est apparemment parce que :
     « [a]ucune Partie n[’avait] soulev[é] la question devant la Cour : d’un
     côté, la Bosnie-Herzégovine, en tant que demandeur, tout en niant
     que la RFY fût Membre de l’Organisation des Nations Unies en
     qualité de continuateur de la RFSY, assurait devant la Cour que la
     RFY était malgré tout partie au Statut… ; de l’autre, pour la RFY,
     soulever la question aurait affaibli sa prétention à assurer la conti-
     nuité de la RFSY — ou l’aurait conduite à l’abandonner —, préten-
     tion qui justifiait la continuité de sa qualité de Membre de l’Organi-
     sation des Nations Unies » (ibid.).
Je suis convaincu que la Cour ne s’est pas intéressée à la question spé-
cifique de savoir si la République fédérale de Yougoslavie était partie au
Statut 3. Selon moi, la décision rendue par la Cour en 1996 ne saurait
donc empêcher que cette question soit examinée lors de la phase actuelle.

                              2. Accès et compétence
   14. Pour déterminer si la Cour peut se prononcer sur une affaire, il est
important de garder présent à l’esprit que la notion d’accès à la Cour
n’est pas identique à celle de compétence ratione personae.
   15. Ces deux notions distinctes se retrouvent dans la jurisprudence de
la Cour. En l’affaire de la Compétence en matière de pêcheries (Répu-
blique fédérale d’Allemagne c. Islande), la Cour a ainsi distingué entre
compétence et accès à la Cour en attribuant des buts différents à deux
actes différents. Plus précisément, elle a jugé que, si l’échange de notes
du 19 juillet 1961 entre les Gouvernements de la République fédérale d’Al-
lemagne et de l’Islande avait « pour but d’établir la compétence de la Cour
à l’égard d’une catégorie particulière de différends », la déclaration de la
République fédérale d’Allemagne du 29 octobre 1971, déposée au Greffe
le 22 novembre 1971, « concern[ait] l’accès à la Cour d’Etats qui ne sont
pas parties au Statut », en application de la résolution 9 du Conseil de
sécurité du 15 octobre 1946 (C.I.J. Recueil 1973, p. 53, par. 11).
   Dans l’ordonnance qu’elle a rendue le 2 juin 1999 en l’affaire relative à
la Licéité de l’emploi de la force (Yougoslavie c. Belgique), la Cour a
également distingué entre compétence et qualité pour ester devant elle en
déclarant que

  3 Voir l’opinion dissidente commune jointe au présent arrêt par trois juges qui sont les

seuls membres actuels de la Cour à avoir également siégé lorsque celle-ci a rendu son arrêt
en 1996.

                                                                                      278

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              318

    « en vertu de son statut la Cour n’a pas automatiquement compé-
    tence pour connaître des différends juridiques entre les Etats parties
    audit Statut ou entre les autres Etats qui ont été admis à ester devant
    elle ; … la Cour a déclaré à maintes reprises « que l’un des principes
    fondamentaux de son Statut est qu’elle ne peut trancher un différend
    entre des Etats sans que ceux-ci aient consenti à sa juridiction »
    (Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995,
    p. 101, par. 26) ; … la Cour ne peut donc exercer sa compétence à
    l’égard d’Etats parties à un différend que si ces derniers ont non seu-
    lement accès à la Cour, mais ont en outre accepté sa compétence,
    soit d’une manière générale, soit pour le différend particulier dont il
    s’agit » (Licéité de l’emploi de la force (Yougoslavie c. Belgique),
    mesures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil
    1999 (I), p. 132, par. 20 ; les italiques sont de moi).
Dans l’ordonnance qu’elle a rendue le 10 juillet 2002 en l’affaire des Acti-
vités armées sur le territoire du Congo (nouvelle requête : 2002) (Répu-
blique démocratique du Congo c. Rwanda), la Cour a opéré la même
distinction (exceptions préliminaires, C.I.J. Recueil 2002, p. 241, par. 57).
   Dans les affaires relatives à la Licéité de l’emploi de la force, la Cour a
déclaré que
    « il y a[vait] lieu d’établir une distinction entre une question de com-
    pétence liée au consentement d’une partie et celle du droit d’une par-
    tie à ester devant la Cour conformément aux prescriptions du Statut,
    qui n’impliquent pas un tel consentement » (Licéité de l’emploi de la
    force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
    arrêt, C.I.J. Recueil 2004, p. 295, par. 36).
La Cour a poursuivi en indiquant ce qui suit :
       « La question qui se pose est de savoir si, en droit, au moment où elle
    a introduit les présentes instances, la Serbie-et-Monténégro était habi-
    litée à saisir la Cour en tant que partie au Statut. Cette question étant
    indépendante des vues ou des souhaits des Parties, la Cour ne serait
    pas, quand bien même les Parties partageraient à présent le même point
    de vue à cet égard, tenue pour autant de considérer ce dernier comme
    nécessairement exact. » (Ibid. ; les italiques sont dans l’original.)
  Et la Cour de conclure par un important dictum :
      « Ainsi la Cour se doit-elle d’examiner la question pour tirer ses
    propres conclusions indépendamment du consentement des parties,
    ce qui n’est en aucun cas incompatible avec le principe selon lequel la
    compétence de la Cour est subordonnée à un tel consentement. »
    (Ibid.)
  La Cour a en outre précisé le rapport entre accès et compétence dans
ses arrêts rendus en les affaires relatives à la Licéité de l’emploi de la
force, en indiquant :

                                                                          279

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)             319

       « La Cour ne peut exercer sa fonction judiciaire qu’à l’égard des
    seuls Etats auxquels elle est ouverte en vertu de l’article 35 du Statut.
    Et seuls les Etats auxquels la Cour est ouverte peuvent lui conférer
    compétence.
       Aussi la Cour est-elle d’avis qu’il lui appartient d’examiner tout
    d’abord la question de savoir si le demandeur remplit les conditions
    énoncées aux articles 34 et 35 du Statut et si, de ce fait, la Cour lui
    est ouverte. Ce n’est que si la réponse à cette question est affirmative
    que la Cour aura à examiner les questions relatives aux conditions
    énoncées aux articles 36 et 37 du Statut de la Cour. » (Ibid., p. 299,
    par. 46.)

 3. La République fédérale de Yougoslavie avait-elle qualité pour ester
                    devant la Cour en mars 1993 ?
   16. La question de la qualité de la République fédérale de Yougoslavie
pour ester devant la Cour n’a pas été traitée par cette dernière dans son
arrêt de 1996, ni explicitement ni implicitement. Il ne faisait alors aucun
doute que la Bosnie-Herzégovine était Membre de l’Organisation des
Nations Unies en 1993 et, de ce fait, partie au Statut de la Cour. En
conséquence, cette dernière était, à l’époque, ouverte au demandeur. En
revanche, le statut de la République fédérale de Yougoslavie vis-à-vis de
l’Organisation des Nations Unies demeurait incertain et ambigu. La
Cour était tout à fait consciente de cette situation. Dans son ordonnance
en indication de mesures conservatoires du 8 avril 1993, après s’être réfé-
rée à la résolution 777 (1992) du Conseil de sécurité et à la résolution 47/1
de l’Assemblée générale ainsi qu’à la lettre interprétative du 29 sep-
tembre 1992 du conseiller juridique de l’Organisation des Nations Unies
(ordonnance, par. 16 et 17), la Cour a relevé que,
    « si la solution adoptée [par l’Organisation des Nations Unies] ne
    laiss[ait] pas de susciter des difficultés juridiques, la Cour n’a[vait]
    pas à statuer définitivement au stade actuel de la procédure sur la
    question de savoir si la Yougoslavie [était] ou non membre de
    l’Organisation des Nations Unies et, à ce titre, partie au Statut de la
    Cour » (C.I.J. Recueil 1993, p. 14, par. 18 ; les italiques sont de moi).
   Or, quand la Cour a-t-elle, en la présente espèce, définitivement tran-
ché la question de savoir si la République fédérale de Yougoslavie était
ou non membre de l’Organisation des Nations Unies le 20 mars 1993 et,
à ce titre, partie au Statut ? Dans son arrêt rendu le 11 juillet 1996 sur la
compétence ? Je n’y vois aucun paragraphe traitant de cette question.
Ainsi que la Cour le reconnaît sans détour, « [r]ien n’était dit dans l’arrêt
de 1996 sur le statut de la RFY vis-à-vis de l’Organisation des
Nations Unies, ni sur la question de sa capacité à participer à une pro-
cédure devant la Cour » (arrêt, par. 122).
   Selon moi, si la Cour s’est gardée de trancher cette question, c’est que
la situation demeurait incertaine et ambiguë et que les deux organes poli-

                                                                         280

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                         320

tiques compétents en matière d’adhésion à l’Organisation des
Nations Unies — le Conseil de sécurité et l’Assemblée générale —
n’avaient rien fait, au moment où la Cour rendit sa décision en 1996,
pour clarifier le statut de la République fédérale de Yougoslavie vis-à-vis
de l’Organisation. La Cour s’est donc abstenue d’examiner cette question
afin de ne pas préjuger de la position que le Conseil de sécurité et
l’Assemblée générale auraient pu adopter par la suite 4.
   17. En revanche, la Cour aurait pu se fonder sur la thèse qu’elle avait
exprimée à titre préjudiciel au paragraphe 19 de son ordonnance du
8 avril 1993. Dans ce paragraphe, après avoir cité le texte du para-
graphe 2 de l’article 35 du Statut, elle a indiqué que
     « en conséquence la Cour estime qu’une instance peut être valable-
     ment introduite par un Etat contre un autre Etat qui, sans être partie
     au Statut, est partie à une telle disposition particulière d’un traité en
     vigueur, et ce indépendamment des conditions réglées par le Conseil
     de sécurité dans sa résolution 9 (1946) » (C.I.J. Recueil 1993, p. 14,
     par. 19).
   La Cour a poursuivi en précisant que, « de l’avis de la Cour,… l’ar-
ticle IX de la convention sur le génocide, invoqué par la Bosnie-Herzé-
govine en l’espèce, pourrait être considér[é] prima facie comme une
disposition particulière d’un traité en vigueur » (ibid. ; les italiques
sont de moi). Et la Cour de conclure que, « en conséquence, si la Bosnie-
Herzégovine et la Yougoslavie sont toutes deux parties à la convention
sur le génocide, les différends auxquels s’applique l’article IX relèvent en
tout état de cause prima facie de la compétence ratione personae de la
Cour » (ibid.).
   Il ressort du texte lui-même que cette thèse formulée par la Cour au
sujet de l’article IX de la convention sur le génocide et de son rapport

  4 Ainsi que l’a indiqué un commentateur averti qui a exercé les fonctions de conseiller

juridique de la mission permanente du Royaume-Uni auprès de l’Organisation des
Nations Unies entre 1991 et 1994 (s’exprimant sur ce point à titre personnel avec la
décharge de responsabilité habituelle),
    « le Conseil et l’Assemblée n’ont pas clairement privilégié l’une ou l’autre solution à
    ce problème. Le moment viendra où les conditions politiques seront réunies pour
    régulariser la situation de la RFY vis-à-vis de l’Organisation des Nations Unies. Il
    semblerait qu’il y ait essentiellement deux moyens de le faire. La RFY, comme l’ont
    fait les autres Etats de l’ex-Yougoslavie, pourrait présenter une demande d’admis-
    sion. C’est ce qui paraît avoir été prévu par le Conseil et l’Assemblée en 1992, ainsi
    que dans la lettre du conseiller juridique… L’autre solution consisterait à ce que les
    organes compétents acceptent la continuité de la qualité de Membre de la RFY sans
    exiger qu’une demande formelle soit présentée, en revenant par exemple sur les déci-
    sions de non-participation de 1992 et 1993. Cela se ferait sans doute explicitement
    « sans préjudice des questions de succession d’Etats », et pourrait prendre la forme
    d’une décision des organes compétents visant à apporter une solution pragmatique à
    une situation délicate. » (M. C. Wood, « Participation of Former Yugoslav States in
    the United Nations and in Multilateral Treaties », Max Planck Yearbook of United
    Nations Law, vol. 1, 1997, p. 250-251.)

                                                                                      281

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                   321

éventuel avec le paragraphe 2 de l’article 35 du Statut l’était à titre pro-
visoire (« prima facie »), et ne tranchait pas définitivement la question 5.
   Dès lors, on aurait pu s’attendre à ce que la Cour l’examinât plus en
profondeur dans son arrêt de 1996. Cette question n’ayant cependant pas
été soulevée par les Parties, la Cour, quoique consciente du caractère
uniquement prima facie de sa thèse formulée dans l’ordonnance de 1993,
ne l’a pas tranchée de manière définitive. En fait, elle n’a pas même été
évoquée dans le texte de l’arrêt de 1996.
   18. La Cour ne s’est penchée sur la question d’une « disposition parti-
culière d’un traité en vigueur » qu’en 2004, lorsque plusieurs défendeurs
en les affaires relatives à la Licéité de l’emploi de la force ont soutenu que
la Serbie-et-Monténégro ne pouvait pas se fonder sur le texte du para-
graphe 2 de l’article 35, et que la thèse formulée par la Cour sur cette
question dans son ordonnance du 8 avril 1993 n’était que provisoire.
   La Cour a par conséquent estimé qu’il convenait, dans le contexte des
affaires relatives à la Licéité de l’emploi de la force, d’examiner en détail
le paragraphe 2 de l’article 35 du Statut et de l’interpréter, à la lumière
d’un examen approfondi des travaux préparatoires. Elle a conclu que
     « la référence faite au paragraphe 2 de l’article 35 du Statut aux « dis-
     positions particulières des traités en vigueur » ne s’appliqu[ait] qu’aux
     traités en vigueur à la date de l’entrée en vigueur du Statut et non
     aux traités conclus depuis cette date » (Licéité de l’emploi de la force
     (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
     C.I.J. Recueil 2004, p. 324, par. 113).
   Si l’on suit ce raisonnement, le paragraphe 2 de l’article 35 du Statut ne
pouvait donc à aucun moment donner à la République fédérale de You-
goslavie accès à la Cour s’agissant des questions relatives à la convention
sur le génocide, dans la mesure où cette dernière n’avait été conclue
qu’après l’entrée en vigueur du Statut de la Cour.
   19. La Cour a, une fois encore, retracé l’étonnante histoire du statut
de la République fédérale de Yougoslavie vis-à-vis de l’Organisation des
Nations Unies (arrêt, par. 88-99). Cependant, après avoir, dans les
affaires relatives à la Licéité de l’emploi de la force, déterminé que la
République fédérale de Yougoslavie « a[vait] le statut de Membre de
l’Organisation des Nations Unies depuis le 1er novembre 2000 » et
que « la situation sui generis » de la République fédérale de Yougoslavie,
évoquée dans l’arrêt relatif à la Demande en revision, « ne pouvait être
regardée comme équivalant à la qualité de Membre de l’Organisation »,
et avoir, en se fondant sur cette décision, conclu que
     « la Serbie-et-Monténégro n’était pas membre de l’Organisation des
     Nations Unies, ni en cette qualité partie au Statut de la Cour inter-
     nationale de Justice, au moment où elle a déposé sa requête intro-

  5 S. Rosenne, The Law and Practice of the International Court, 1920-1996, 3e éd.,

vol. II, « Jurisdiction », 1997, p. 630.

                                                                               282

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              322

    duisant [l’]instance devant la Cour, le 29 avril 1999 » (Licéité de
    l’emploi de la force (Serbie-et-Monténégro c. Belgique), arrêt, C.I.J.
    Recueil 2004, p. 310-311, par. 78-79),
la Cour, en la retraçant aujourd’hui, considère que cette « histoire » se ter-
mine avec l’arrêt qu’elle a rendu en 2003 en l’affaire de la Demande en
revision.
   20. La majorité de la Cour n’est pas en mesure de démontrer que, dans
son arrêt rendu en 1996, la Cour a déterminé que la République fédé-
rale de Yougoslavie avait qualité pour agir devant elle. La Cour elle-
même l’a reconnu en relevant, dans les arrêts rendus le 15 décembre
2004 en les affaires relatives à la Licéité de l’emploi de la force, que,
« dans l’arrêt qu’elle rendit le 11 juillet 1996 sur les exceptions pré-
liminaires … [l]a question du statut de la République fédérale de Yougo-
slavie au regard de l’article 35 du Statut ne fut pas soulevée et la Cour
ne vit aucune raison de procéder à son examen » (ibid., par. 82 ; les ita-
liques sont de moi). Dans ces huit arrêts, la Cour a en outre indiqué
que
    « [elle] n’adopta aucune position définitive sur la question du statut
    juridique de la République fédérale de Yougoslavie au regard de la
    Charte et du Statut, lorsque, dans les affaires [l’une d’entre elles
    étant la présente espèce] qui lui furent soumises au cours de cette
    période [1992-2000], la question se posa et qu’elle se prononça dans
    le cadre de procédures incidentes » (ibid., p. 309, par. 74).
   21. Aujourd’hui, la Cour demande aux Parties d’accepter la décision à
laquelle elle est parvenue dans l’arrêt de 1996, décision « selon laquelle
elle avait compétence en vertu de la convention sur le génocide [et qui]
doit … être interprétée comme comprenant implicitement la conclusion
que toutes les conditions relatives à la capacité des Etats à se présenter
devant elle étaient remplies » (arrêt, par. 133).
   S’il en est ainsi, c’est parce que, du point de vue de la majorité de la
Cour, la décision de cette dernière selon laquelle elle a compétence « doit
nécessairement s’interpréter comme signifiant en toute logique que la
Cour estimait à l’époque que le défendeur avait qualité pour participer
à des affaires portées devant elle » (ibid., par. 132 ; les italiques sont
de moi). Aux yeux de la majorité, la réalité est donc, semble-t-il, dépour-
vue de pertinence ; l’élément déterminant est ce que la Cour estimait
en 1996, et qui est à présent expliqué ex post comme devant s’inter-
préter en toute logique. Ce raisonnement alambiqué ne me convainc
pas.
   22. Le défendeur a laissé entendre que la capacité de la République
fédérale de Yougoslavie de se présenter devant la Cour était, dans l’arrêt
de 1996, fondée sur un simple « postulat » (ibid., par. 134). La majorité,
sans toutefois nier ce postulat, répond que « la capacité [de la République
fédérale de Yougoslavie] de se présenter devant la Cour en vertu du Sta-
tut constitue un élément du raisonnement » suivi dans l’arrêt de 1996

                                                                          283

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                323

(arrêt, par. 135 ; les italiques sont de moi). Or cet élément est introuvable
dans ledit arrêt. Cela est cependant sans conséquence, dans la mesure où,
selon la majorité, cet élément « peut — et même doit — … être sous-en-
tendu dans celui-ci » (ibid., par. 135 ; les italiques sont de moi). La majo-
rité établit une distinction entre la « vérité judiciaire » et la réalité. Com-
ment expliquer autrement l’insistance sur la maxime « res judicata pro
veritate habetur, ce qui signifie que les conclusions d’un arrêt doivent …
être considérées comme exactes », quels que soient les doutes « que des
événements postérieurs feraient planer sur elles » (ibid., par. 120) ?
   23. Aujourd’hui, la majorité ne reconnaît — tant en matière de com-
pétence que sur le fond — qu’une seule exception au caractère définitif
des arrêts de la Cour, à savoir celle d’une procédure en revision confor-
mément au Statut. Or la Cour a, le 3 février 2003, rejeté la demande en
revision du défendeur. La raison pour laquelle elle a, dans ce cas, le
12 juin 2003, autorisé l’une des Parties à présenter des arguments supplé-
mentaires sur la compétence lors de la procédure orale sur le fond de
l’affaire me laisse perplexe. La Cour n’était-elle donc pas consciente que
cette tentative serait vouée à l’échec puisque, dès lors qu’elle avait déter-
miné la « vérité judiciaire », celle-ci demeurait, « sous la seule réserve de la
disposition du statut concernant la revision des arrêts » (arrêt, par. 139) ?
En mon âme et conscience, je ne peux souscrire à une telle approche ni,
bien que je le déplore, au raisonnement formulé par la majorité.

         4. Détermination de novo de la compétence de la Cour
   24. Selon moi, la Cour aurait dû statuer de novo sur la question de savoir
si elle avait ou non compétence en la présente espèce. En réexaminant la
question de sa compétence, la Cour se serait conformée aux assurances
qu’elles a données aux Parties en juin 2003, à savoir qu’elle « ne se pronon-
cera[it] sur le fond de la présente affaire qu’à condition d’avoir pu établir
qu’elle a[vait] compétence » (arrêt, par. 82). Le point de départ de mon rai-
sonnement est la conclusion de la Cour selon laquelle la République fédérale
de Yougoslavie est devenue Membre de l’Organisation des Nations Unies le
1er novembre 2000 (ibid., par. 83, référence étant faite aux affaires relatives
à la Licéité de l’emploi de la force, C.I.J. Recueil 2004, p. 311, par. 79) et
selon laquelle la situation sui generis de la République fédérale de Yougo-
slavie vis-à-vis de l’Organisation des Nations Unies pendant la période 1992-
2000 « ne pouvait être regardée comme équivalant à la qualité de Membre de
l’Organisation » (C.I.J. Recueil 2004, p. 310, par. 78). La République fédé-
rale de Yougoslavie n’était donc pas partie au Statut de la Cour durant cette
période, et elle n’y est devenue partie que le 1er novembre 2000. Dès lors, elle
n’était pas partie au Statut lorsque la Cour a rendu ses ordonnances de 1993
en indication de mesures conservatoires ainsi que son arrêt de 1996 sur la
compétence et la recevabilité de la requête. Or, n’est-ce pas précisément du
Statut que découle le caractère obligatoire de ces décisions de la Cour pour
la République fédérale de Yougoslavie ? Et pourtant, lorsque ces décisions
ont été rendues, la République fédérale de Yougoslavie n’y était pas partie.

                                                                            284

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               324

   25. Etant donné que le demandeur affirme que la Cour a compétence en
vertu de l’article IX de la convention sur le génocide, la question essentielle
est de savoir si la République fédérale de Yougoslavie était partie à cette
convention en 1993. C’est la clause compromissoire contenue dans cet ins-
trument qui confère compétence à la Cour, dans la mesure où, en étant
partie au Statut de cette dernière, un Etat n’accepte pas eo ipso sa compé-
tence. Cette acceptation doit être exprimée dans un acte différent. Le fait
d’être partie au Statut constitue cependant un préalable important à l’exer-
cice par la Cour de sa compétence et de sa fonction judiciaire. Ainsi que la
Cour l’a indiqué, elle « ne peut exercer sa fonction judiciaire qu’à l’égard
des seuls Etats auxquels elle est ouverte en vertu de l’article 35 du Statut »
(Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2004, p. 299, par. 46). Dès lors que
la République fédérale de Yougoslavie n’était pas partie au Statut avant le
1er novembre 2000, la Cour n’aurait pas dû, en 1993 ou en 1996, exercer sa
fonction judiciaire à son égard, quand bien même elle aurait eu compé-
tence la concernant. Depuis le 1er novembre 2000, date à laquelle la Répu-
blique fédérale de Yougoslavie est devenue Membre de l’Organisation des
Nations Unies et, de ce fait, partie au Statut de la Cour, rien n’empêche
plus cette dernière d’exercer sa fonction judiciaire vis-à-vis de la Répu-
blique fédérale de Yougoslavie (Serbie-et-Monténégro). La Cour doit par
conséquent déterminer si la République fédérale de Yougoslavie était liée
par l’article IX de la convention sur le génocide le 20 mars 1993, lorsque la
Bosnie-Herzégovine a déposé sa requête en la présente espèce. Si tel était le
cas, et si la République fédérale de Yougoslavie est restée liée par la
convention sur le génocide tout au long de la période pertinente au regard
des demandes de la Bosnie-Herzégovine (1992-1995), toutes les conditions
seraient désormais remplies pour qu’il soit statué sur le fond en l’espèce.
   26. Naturellement, la Cour doit toujours s’assurer, aux fins d’exercer
sa fonction judiciaire, qu’il a été satisfait aux dispositions de son Statut.
Celles-ci sont impératives pour la Cour en tant que juridiction. Tout
comme sa devancière, la Cour permanente de Justice internationale, elle a
cependant appliqué à plusieurs reprises le principe selon lequel elle ne
devait pas sanctionner un défaut contenu dans un acte de procédure
auquel le demandeur pouvait aisément remédier, ou s’arrêter à un défaut
de forme qu’il dépendrait de la seule partie intéressée de faire disparaître
(voir Certains intérêts allemands en Haute-Silésie polonaise, compétence,
arrêt no 6, 1925, C.P.J.I. série A/B n° 6, p. 14).
   En l’affaire des Concessions Mavrommatis en Palestine, la Cour per-
manente s’est penchée sur la question de savoir si la validité de l’introduc-
tion d’une instance pouvait être contestée au motif que la requête avait
été déposée avant que l’instrument contractuel sur lequel le demandeur se
fondait soit devenu applicable. La Cour a déclaré que,

     « [m]ême si, avant cette époque, la juridiction de la Cour n’existait
     pas pour la raison que l’obligation internationale visée à l’article II
     n’était pas encore en vigueur, il aurait été toujours possible, pour la

                                                                           285

        APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               325

    partie défenderesse, de présenter à nouveau sa requête, dans les
    mêmes termes, après l’entrée en vigueur du Traité de Lausanne ; et
    alors on n’aurait pu lui opposer le fait en question. Même si la base
    de l’introduction d’instance était défectueuse pour la raison men-
    tionnée, ce ne serait pas une raison suffisante pour débouter le
    demandeur de sa requête. La Cour, exerçant sa juridiction interna-
    tionale, n’est pas tenue d’attacher à des considérations de forme la
    même importance qu’elles pourraient avoir dans le droit interne.
    Dans ces conditions, même si l’introduction avait été prématurée,
    parce que le Traité de Lausanne n’était pas encore ratifié, ce fait
    aurait été couvert par le dépôt ultérieur des ratifications requises. »
    (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
    série A n° 2, p. 34 ; les italiques sont de moi.)
  En l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), lorsqu’elle a exa-
miné l’argument des Etats-Unis d’Amérique selon lequel une tentative de
règlement du différend était, conformément à la clause compromissoire,
une condition préalable à sa saisine, la Cour a fait observer que,
    « parce qu’un Etat ne s’est pas expressément référé, dans des négo-
    ciations avec un autre Etat, à un traité particulier qui aurait été violé
    par la conduite de celui-ci, il n’en découle pas nécessairement que le
    premier ne serait pas admis à invoquer la clause compromissoire
    dudit traité. Les Etats-Unis savaient avant l’introduction de la pré-
    sente instance que le Nicaragua affirmait que leur comportement
    constituait une violation de leurs obligations internationales ; ils
    savent maintenant qu’il leur est reproché d’avoir violé des articles
    précis du traité de 1956. Il n’y aurait aucun sens à obliger maintenant
    le Nicaragua à entamer une nouvelle procédure sur la base du traité
    — ce qu’il aurait pleinement le droit de faire. » (Activités militaires et
    paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
    Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil
    1984, p. 428-429, par. 83 ; les italiques sont de moi.)
   La Cour a également appliqué ce principe en la présente espèce. Dans
son arrêt de 1996, laissant de côté toutes les éventuelles conséquences sur
sa décision du fait qu’elle n’était pas, à l’époque, ouverte au défendeur,
elle a, en répondant à l’exception préliminaire de ce dernier fondée sur
l’argument selon lequel la Convention n’était pas en vigueur entre la Bos-
nie-Herzégovine et la République fédérale de Yougoslavie avant leur
reconnaissance mutuelle du 14 décembre 1995, déclaré que,
    « quand bien même il serait établi que les Parties, qui étaient liées
    chacune par la Convention au moment du dépôt de la requête, ne
    l’auraient été entre elles qu’à compter du 14 décembre 1995, la Cour
    ne saurait écarter sa compétence sur cette base dans la mesure où la
    Bosnie-Herzégovine pourrait à tout moment déposer une nouvelle
    requête, identique à la présente, qui serait de ce point de vue inatta-

                                                                          286

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                    326

     quable » (Application de la convention pour la prévention et la répres-
     sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614,
     par. 26 ; les italiques sont de moi).
   27. Si l’on applique ce principe, tel que confirmé par la jurisprudence
de la Cour, à la présente affaire, la Bosnie-Herzégovine aurait pu « pré-
senter à nouveau » sa requête « dans les mêmes termes » à tout moment
depuis le 1er novembre 2000, mais « [i]l n’y aurait aucun sens à [l’]obliger
maintenant … à entamer une nouvelle procédure … ce qu’[elle] aurait
pleinement le droit de faire », et sa requête « serait … inattaquable » du
point de vue de l’accès à la Cour. De plus, si la requête intitiale du
20 mars 1993 était prématurée dans la mesure où le défendeur n’était pas,
à l’époque, partie au Statut et n’avait pas accès à la Cour, « ce fait aurait
été couvert » par l’admission ultérieure de la République fédérale de You-
goslavie au sein de l’Organisation des Nations Unies et par le fait qu’elle
est devenue partie au Statut de la Cour.
   28. Il est vrai que, dans les huit affaires relatives à la Licéité de
l’emploi de la force, la Cour, ayant conclu que le demandeur n’avait pas
qualité pour ester devant elle au moment de l’introduction de l’instance,
a jugé qu’il n’était pas nécessaire qu’elle examine les autres exceptions
préliminaires à sa compétence soulevées par les différents défendeurs
(C.I.J. Recueil 2004, p. 327-328, par. 127). Dans ces affaires, toutefois,
quel que fût le titre de compétence que le demandeur aurait pu invoquer,
il « n’aurait pu saisir la Cour de manière valable, … pour la simple raison
qu[’il] n’avait pas le droit d’ester devant la Cour » (ibid., p. 299, par. 46 ;
les italiques sont de moi). Ainsi que l’a écrit G. Fitzmaurice,
     « lorsqu’un tribunal n’a pas été dûment saisi, il n’a pas compétence
     pour connaître de l’affaire. Cela ne signifie cependant pas que, dès lors
     que ce tribunal est dûment saisi, et que l’affaire est donc portée devant
     lui, il ait, de ce fait, compétence au fond, et puisse examiner et trancher
     l’affaire sur le fond. Ce que la saisine lui confère, c’est précisément la
     juridiction et la compétence pour trancher ce point particulier. » 6
   29. En la présente espèce, le demandeur (la Bosnie-Herzégovine) avait
qualité pour ester devant la Cour le 20 mars 1993, lorsqu’il a déposé sa
requête, et a donc pu « saisir la Cour de manière valable ». Celle-ci a donc
compétence pour déterminer si elle a compétence en vertu de l’article IX de
la convention sur le génocide. Tant que le défendeur n’était pas partie au
Statut, la Cour n’aurait pas dû exercer sa fonction judiciaire à l’égard de
cet Etat, même s’il se pouvait qu’elle eût compétence. En revanche, depuis
que le défendeur est devenu, le 1er novembre 2000, partie au Statut, rien ne
s’oppose plus à l’exercice par la Cour de sa juridiction et de sa compétence
dans une affaire dont elle a été dûment saisie par le demandeur.

  6 G. Fitzmaurice, The Law and Procedure of the International Court of Justice, 1986,

vol. II, p. 440-441.

                                                                                 287

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                 327

   30. De plus, dans les affaires relatives à la Licéité de l’emploi de la force,
le principe n’a pas été invoqué selon lequel la Cour ne devrait pas sanction-
ner un défaut contenu dans un acte de procédure auquel le demandeur pour-
rait aisément remédier ; en effet, ce dernier aurait été bien en peine de pré-
senter à nouveau sa requête, dès lors qu’il avait avancé, dans ses observations
écrites sur les exceptions préliminaires soulevées par le défendeur, que « la
République fédérale de Yougoslavie n’était pas liée par la convention sur le
génocide avant [d’y accéder] (avec une réserve à l’article IX) en mars 2001 »
(C.I.J. Recueil 2004, p. 293, par. 29). Aux termes du paragraphe 2 de l’ar-
ticle 38 du Règlement de la Cour, « [l]a requête indique autant que possible les
moyens de droit sur lesquels le demandeur prétend fonder la compétence de
la Cour ». Quel moyen de droit aurait bien pu être indiqué dans une nouvelle
requête pour fonder la compétence de la Cour ? Le demandeur a affirmé que
« le statut de la RFY vis-à-vis des organisations internationales et des traités
[était] une question des plus complexes et des plus controversées », et que, en
conséquence, « [s]eule une décision de la Cour pourrait faire la lumière à cet
égard » (ibid., p. 295, par. 37). Sur ce point, la Cour a fait observer que,
lorsqu’elle se prononçait, ce n’était pas « pour procéder à l’élucidation d’une
question controversée » (ibid., p. 295-296, par. 38).
   31. En 1996, la Cour a conclu que la République fédérale de « You-
goslavie était liée par les dispositions de la convention [sur le génocide] à
la date du dépôt de la requête en la présente affaire, le 20 mars 1993 »
(C.I.J. Recueil 1996 (II), p. 610, par. 17). Avant de parvenir à cette
conclusion, la Cour a commencé par rappeler que la République fédéra-
tive socialiste de Yougoslavie avait signé la Convention, puis déposé son
instrument de ratification, sans formuler de réserves, le 29 août 1950. La
Cour a ensuite évoqué une déclaration formelle adoptée « [l]ors de la pro-
clamation de la République fédérative de Yougoslavie, le 27 avril 1992 »
(ibid.), déclaration dans laquelle il était indiqué que
     « [l]a République fédérative de Yougoslavie, assurant la continuité
     de l’Etat et de la personnalité politique et juridique internationale de
     la République fédérative socialiste de Yougoslavie, respectera[it]
     strictement tous les engagements que la République fédérative
     socialiste de Yougoslavie a[vait] pris à l’échelon international »
     (C.I.J. Recueil 1996 (II), p. 610, par. 17).
   Restant neutre, ou plutôt « muette », sur la question de la continuité de
la personnalité juridique internationale de la Yougoslavie, la Cour s’est
contentée d’observer que
     « [l]’intention ainsi exprimée par la Yougoslavie de demeurer liée par
     les traités internationaux auxquels était partie l’ex-Yougoslavie
     a[vait] été confirmée dans une note officielle du 27 avril 1992 adres-
     sée au Secrétaire général par la mission permanente de la Yougo-
     slavie auprès des Nations Unies » (ibid. ; les italiques sont de moi).
   Le terme demeurer, choisi par la Cour en 1996, peut toutefois être uti-
lisé pour décrire les deux situations suivantes : a) lorsqu’il y a continuité

                                                                             288

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                           328

de la personnalité juridique internationale d’un Etat, celui-ci demeure lié
par ses traités ; mais également, b) lorsque se produit une succession
d’Etats dans des cas de séparation de parties d’un Etat, que l’Etat prédé-
cesseur continue ou non d’exister, tout traité en vigueur à la date de la
succession d’Etats à l’égard du territoire de l’Etat prédécesseur demeure
obligatoire à l’égard de chaque Etat successeur. Plus précisément, l’ar-
ticle 34 de la convention de Vienne de 1978 sur la succession d’Etats
en matière de traités emploie l’expression « reste en vigueur ».
   La Cour a finalement relevé qu’« il n’a[vait] pas été contesté que la
Yougoslavie soit partie à la convention sur le génocide » (C.I.J. Recueil
1996 (II), p. 610, par. 17).
   32. La thèse de la République fédérale de Yougoslavie selon laquelle
elle aurait assuré la continuité de la personnalité juridique internationale
de l’ex-République fédérative socialiste de Yougoslavie n’a pas été rete-
nue 7. De fait, en présentant, en octobre 2000, sa demande d’admission à
l’Organisation des Nations Unies, la République fédérale de Yougoslavie
a renoncé à cette thèse. Elle n’a donc pas pu rester liée par la convention
sur le génocide au motif qu’elle aurait assuré la continuité de la person-
nalité juridique internationale de l’ex-Yougoslavie. Est-elle restée liée par
cette convention sur la base d’une succession ipso jure ?
   33. Le paragraphe premier de l’article 34 de la convention de Vienne
de 1978 sur la succession d’Etats en matière de traités dispose :
        « Lorsqu’une partie ou des parties du territoire d’un Etat s’en
      séparent pour former un ou plusieurs Etats, que l’Etat prédécesseur
      continue ou non d’exister :
      a) [t]out traité en vigueur à la date de la succession d’Etats à l’égard
          de l’ensemble du territoire de l’Etat prédécesseur reste en vigueur
          à l’égard de chaque Etat successeur ainsi formé. »
  Dès lors que la convention de Vienne n’était pas encore en vigueur en
1992, lorsque a eu lieu la succession de la République fédérale de You-
goslavie, la question qu’il convient de se poser est celle de la nature de la
règle de la succession ipso jure énoncée à l’article 34.
  Cet article traite, sous l’intitulé unique « Succession d’Etats en cas de
séparation de parties d’un Etat », aussi bien des cas de dissolution d’Etats
dans lesquels l’Etat prédécesseur cesse d’exister que des cas de séparation
d’une partie (ou de plusieurs parties) du territoire d’un Etat dans lesquels
un ou plusieurs nouveaux Etats sont formés, mais où l’Etat prédécesseur
continue d’exister.
  Francis Vallat, l’ancien rapporteur spécial de la Commission du droit

   7 Voir B. Stern, « Les questions de succession d’Etats dans l’affaire relative à l’Applica-

tion de la convention pour la prévention et la répression du crime de génocide devant la
Cour internationale de Justice », Liber Amicorum Judge Shigeru Oda, N. Ando et al. (dir.
publ.), vol. 1, 2003, p. 285-305, et la thèse de cet auteur selon laquelle « la Yougoslavie a
été admise comme nouveau Membre des Nations Unies, toute continuation avec l’ex-
Yougoslavie étant ainsi niée » (p. 289).

                                                                                         289

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                          329

international (CDI) et expert consultant lors de la conférence de codifica-
tion de Vienne, a précisé que, bien qu’il ait été envisagé, dans les projets
d’articles de 1972, d’appliquer le principe de continuité dans le cas d’une
dissolution et celui de la « table rase » au nouvel Etat né d’une sécession,
la CDI avait finalement décidé — à la lumière des commentaires formulés
par les Etats sur les projets d’articles — d’appliquer un régime unique
aux deux catégories, à savoir celui de la succession ipso jure. La CDI a
estimé que

     « le lien juridique entre le nouvel Etat et le territoire qui existait
     avant la succession continuait en principe d’exister et qu’il serait
     donc contraire à la doctrine de l’inviolabilité des traités d’appliquer
     le principe de la « table rase », si ce n’est dans des circonstances par-
     ticulières » 8.

   Les « circonstances particulières » caractérisaient, selon la Commission,
les sécessions ayant eu lieu dans des conditions similaires à celles de la
décolonisation, et non dans les cas de dissolution d’Etats 9.
   Dans son commentaire, la CDI a indiqué, au sujet de la dissolution,
qu’elle estimait

     « qu’aujourd’hui tous les cas de dissolution d’un Etat ayant pour
     effet de donner naissance à de nouveaux Etats distincts d[evaient]
     être mis sur le même pied aux fins du maintien en vigueur des traités.
     La CDI a conclu que, bien que l’on puisse relever quelques diver-
     gences dans la pratique des Etats, cette pratique était assez uniforme
     pour justifier la formation d’une règle qui disposerait, avec les ré-
     serves nécessaires, que les traités en vigueur à la date de la dissolu-
     tion devraient rester en vigueur ipso jure à l’égard de chacun des Etats
     issus de la dissolution. Le fait que la situation p[uisse] être considérée
     comme un cas de « séparation d’une ou de plusieurs parties d’un
     Etat » plutôt que comme un cas de « dissolution » ne porte pas
     atteinte à cette conclusion fondamentale. » 10

   Lors de la conférence, les débats portèrent surtout sur la question de
savoir si le principe de la succession ipso jure était applicable à la séces-
sion ou, le cas échéant, à la sécession se produisant dans des circon-
stances similaires à celles de la décolonisation, hypothèse dans laquelle
certaines délégations privilégiaient le principe de la « table rase » 11.
D’autres délégations proposaient que le principe de la succession ipso jure

   8 Conférence des Nations Unies sur la succession d’Etats en matière de traités, vol. II,

47e séance, p. 104, par. 36.
   9 Ibid., p. 105, par. 1.
   10 Annuaire de la Commission du droit international, 1974, vol. II, première partie,

p. 276, par. 25.
   11 Conférence des Nations Unies sur la succession d’Etats en matière de traités, vol. II,

40e, 42e, 47e et 49e séances, p. 50 et suiv.

                                                                                       290

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                           330

s’applique également à ces derniers cas. Nombre de délégations préci-
sèrent que, selon elles, le principe de la « table rase » ne s’appliquait que
dans le cadre de la décolonisation.
   Bien que les débats mettent en lumière certaines divergences quant à
l’application de la règle de la succession ipso jure aux traités à l’ensemble
des situations fort différentes visées par l’article 34, l’élément central de
cette disposition relatif à la dissolution d’Etats ne suscita aucune objec-
tion sérieuse. Par conséquent, la règle de la succession ipso jure aux trai-
tés dans les cas de dissolution d’un Etat peut, selon moi, être considérée
comme une règle de droit international coutumier 12.
   34. En signant la convention de Vienne sur la succession d’Etats en
matière de traités, puis en la ratifiant le 28 avril 1980, l’ex-République
fédérative socialiste de Yougoslavie a convenu que la règle de la succes-
sion ipso jure, codifiée par l’article 34 de la convention de Vienne, devait,
au moins dans les cas de dissolution d’un Etat, constituer à l’avenir la
règle applicable en matière de succession d’Etats (tandis que, dans les
cas de sécession, il s’agissait plutôt d’une étape dans le développement
progressif du droit international). Sans doute la RFSY pouvait-elle
difficilement imaginer à l’époque que, dix ans plus tard, elle serait aussi
directement concernée par la question de la succession. Cela étant, la
convention de Vienne n’est entrée en vigueur que le 6 novembre 1996 et,
en vertu du paragraphe premier de son article 7, elle ne s’applique
que dans le cas d’une succession d’Etats qui s’est produite après cette
date.
   Ayant tous notifié leur succession à la convention de Vienne sur la suc-
cession d’Etats en matière de traités, les cinq Etats successeurs de l’ex-
Yougoslavie y sont parties. La Serbie-et-Monténégro l’a fait le 12 mars
2001, date à laquelle elle a également notifié sa succession à un grand
nombre de traités et de conventions déposés auprès du Secrétaire général
de l’Organisation des Nations Unies ; parmi ces instruments, elle n’en a
retenu qu’un seul — la convention sur le génocide — à l’égard duquel elle
a déposé un instrument d’adhésion, assorti d’une réserve à l’article IX.

  35. A n’en pas douter, cette décision de la Serbie-et-Monténégro consis-


  12 A. Zimmermann a conclu ainsi, en la résumant, son analyse de neuf cent soixante

pages intitulée Habilitationsschrift, Staatennachfolge in völkerrechtliche Verträge :
Zugleich ein Beitrag zu den Möglichkeiten und Grenzen völkerrechtlicher Kodifikation
(2000) :
       « Pour ce qui concerne le principe de succession universelle dans les cas de sépara-
    tion ou de démembrement, ainsi que l’article 34 de la convention de Vienne le
    prévoit …, une distinction doit être établie. S’agissant des démembrements complets
    d’Etats, ce principe était déjà, en 1978, profondément enraciné dans la pratique des
    Etats. S’agissant des séparations, en revanche, il doit être considéré comme l’une des
    innovations de la convention, dans la mesure où, dans la plupart des cas antérieurs,
    les Etats concernés avaient appliqué la règle de la table rase. » (Op. cit., p. 860 ; les
    italiques sont dans l’original.)

                                                                                        291

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)             331

tant à notifier son adhésion à la convention sur le génocide, assortie
d’une réserve à l’article IX, et non sa succession (qui ne permet aucune
réserve), a été motivée par des considérations relatives à l’espèce. Cette
décision avait pour objet d’éviter qu’il ne soit allégué que la Serbie-et-
Monténégro aurait eu, avant le mois de juin 2001, des obligations en
vertu de la convention sur le génocide (et notamment, au titre de la
période 1992-1995, des obligations de fond pertinentes au regard des
demandes de la Bosnie-Herzégovine). Cette décision visait également à se
soustraire à la juridiction de la Cour en vertu de l’article IX, non seule-
ment au titre de cette période, mais également à l’avenir, jusqu’au moment
où cette réserve serait finalement retirée. La Bosnie-Herzégovine s’est, en
temps voulu, opposée à la notification d’adhésion à la convention sur le
génocide formulée par la République fédérale de Yougoslavie avec une
réserve à l’article IX.
   Cette unique notification d’adhésion était, selon moi, en contradiction
totale avec la succession de la République fédérale de Yougoslavie — noti-
fiée au Secrétaire général de l’Organisation des Nations Unies le même
jour que l’adhésion à la convention sur le génocide — à la convention de
Vienne sur la succession d’Etats en matière de traités, laquelle, dans son
article 34, dispose que les traités de l’Etat prédécesseur restent en vigueur
à l’égard de chaque Etat successeur. Par cette notification de succession,
la République fédérale de Yougoslavie est devenue, à compter
d’avril 1992, un Etat partie à la convention de Vienne sur la succession
d’Etats en matière de traités. Cet instrument est entré en vigueur
le 6 novembre 1996. Bien qu’il ne soit pas formellement applicable au
processus de dissolution de l’ex-Yougoslavie — lequel s’est produit au
cours des années 1991-1992 —, l’on pourrait s’attendre, dès lors que l’ex-
Yougoslavie a consenti à être liée par cette convention dès 1980 et que la
République fédérale de Yougoslavie y est devenue partie en avril 1992, à
ce que, par analogie avec l’article 18 de la convention de Vienne sur le
droit des traités, un Etat qui, par la notification de son adhésion, exprime
son consentement à être considéré comme lié par la convention de Vienne
sur la succession d’Etats en matière de traités ne se comporte pas, dans
un cas particulier, de manière incohérente avec la règle énoncée à l’ar-
ticle 34 de cette convention, alors même que, dans un grand nombre
d’autres cas, il agit en parfaite conformité avec cette règle. L’ensemble de
ces observations me portent à conclure que la Cour ne devrait accorder
aucun effet juridique à la notification d’adhésion à la convention sur le
génocide formulée par la République fédérale de Yougoslavie, et devrait
au contraire considérer que cette dernière est liée par ladite Convention
en vertu de l’application aux cas de dissolution d’un Etat de la règle cou-
tumière de succession ipso jure codifiée par l’article 34.
   36. Dès lors que je considère le défendeur comme étant partie à la
convention sur le génocide depuis avril 1992 et au Statut de la Cour
depuis le 1er novembre 2000, les deux conditions (d’accès et de compé-
tence) étant donc remplies, je peux accepter qu’il soit statué sur le fond de
l’affaire.

                                                                         292

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)            332

                                 II. FOND
           A. Interprétation de la convention sur le génocide
   37. Pour déterminer la nature des obligations que la convention sur le
génocide impose aux Etats parties, il est nécessaire d’interpréter ses dis-
positions. Cette interprétation doit se faire de bonne foi, conformément
au sens ordinaire qu’il convient de donner aux termes de la Convention,
lus dans leur contexte, et à la lumière de l’objet et du but de cet instru-
ment. De plus, ainsi que la Cour le rappelle, il peut être recouru à des
moyens complémentaires d’interprétation, tels que les travaux prépara-
toires de la Convention et les circonstances dans lesquelles celle-ci a été
conclue, que ce soit pour confirmer le sens établi à partir de l’interpréta-
tion des « termes, contexte, objet et but », ou pour éliminer des ambigüi-
tés, des points obscurs, ou encore un résultat manifestement absurde ou
déraisonnable (cf. arrêt, par. 160).
   38. L’application de ces règles d’interprétation m’amène à souscrire
largement à l’analyse faite par la majorité de la Cour des dispositions
contenues dans les articles V, VI et VII de la Convention. En revanche, je
ne peux partager pleinement l’interprétation que fait la Cour de différents
aspects des dispositions pertinentes de certains autres articles. Avant de
développer mon interprétation en la matière, j’estime important d’indi-
quer mes vues concernant l’objet de la Convention.
   39. La convention sur le génocide s’inscrit dans le corpus grandissant
des règles du droit pénal international. Son objet est d’imposer aux Etats
parties de prévenir la perpétration du crime le plus grave — le génocide,
lequel est considéré comme un crime en vertu du droit international — et,
lorsqu’il a été commis, d’en punir les auteurs. La Convention donne une
définition juridique de l’acte prohibé (c’est-à-dire du génocide) et impose
aux Etats parties l’obligation de rendre punissables dans leur droit interne
non seulement ce crime lui-même, mais aussi l’entente en vue de le com-
mettre, l’incitation à le commettre, la tentative de génocide et la compli-
cité dans le génocide. Les Etats parties ont l’obligation de prévoir des
sanctions efficaces pour les auteurs du crime et d’adopter la législation
nécessaire pour assurer l’application des dispositions de la Convention, y
compris celles relatives à la compétence de leurs tribunaux nationaux
pour juger les auteurs présumés. La Convention contient également une
disposition relative à l’extradition de ces derniers.

1. L’article premier
   40. J’en viens maintenant à mon interprétation de l’article premier de
la convention sur le génocide. Les Etats parties y affirment que le géno-
cide, qu’il soit commis en temps de paix ou en temps de guerre, est un
crime en vertu du droit international et s’engagent à prévenir ce crime et,
dans l’hypothèse où il aurait été commis, à en punir les auteurs.
   Outre qu’il exprime de leur part un accord juridiquement contraignant
sur le fait que le génocide constitue un crime en vertu du droit inter-

                                                                        293

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                  333

national, l’article premier énonce donc deux obligations incombant aux
Etats parties : 1) celle de prévenir la commission d’un crime et 2) celle
d’en punir les auteurs.
    Le fait que cet article impose l’obligation de punir les auteurs du crime
de génocide implique que celui-ci y est considéré comme un crime com-
mis par une personne et mettant en cause la responsabilité pénale indivi-
duelle de cette personne. Je ne puis imaginer que les Etats parties aient
accepté de faire obligation à un Etat de « punir » un autre Etat pour avoir
commis un génocide.
    41. Je souscris à ce que la Cour déclare aux paragraphes 146 à 151 de
l’arrêt. Mais elle se demande ensuite « si les parties à la Convention sont
aussi tenues, en vertu de celle-ci, de ne pas elles-mêmes commettre de géno-
cide » (arrêt, par. 166 ; les italiques sont de moi). La Cour ne peut pas ne
pas reconnaître « qu’une telle obligation n’est pas expressément imposée
par les termes mêmes de la Convention » (ibid.). Elle indique en outre que
l’article premier « n’impose pas expressis verbis aux Etats de s’abstenir de
commettre eux-mêmes un génocide… », ajoutant cependant que, « eu égard
à l’objet de la Convention tel que généralement accepté, l’article premier a
pour effet d’interdire aux Etats parties de commettre eux-mêmes un géno-
cide » (ibid.). Et la Cour de conclure que « l’obligation de prévenir le géno-
cide implique nécessairement l’interdiction de le commettre » (ibid.). Je
doute qu’il s’agisse là du « sens ordinaire » du terme « prévention », même
interprété à la lumière de l’objet et du but de la Convention, laquelle est
avant tout une convention de droit pénal international. Certes, en vertu du
droit international, il est clair que les Etats ne sont pas libres de commettre
des atrocités susceptibles de constituer un génocide. Sur ce point, je par-
tage sans réserve l’opinion de la Cour. Néanmoins, la question est de
savoir de quelle manière les Etats qui ont élaboré et adopté la convention
sur le génocide entendaient atteindre le noble objectif que celle-ci s’était
fixé, consistant à « libérer l’humanité d’un fléau aussi odieux » (selon les
termes du préambule de la Convention). La majorité de la Cour défend la
thèse selon laquelle l’obligation des Etats de ne pas commettre le génocide
résulte nécessairement de l’obligation de le prévenir, dans la mesure où
toute autre interprétation serait paradoxale (ibid.). La majorité soutient
en outre que, dès lors que le génocide figure dans la liste des actes punis-
sables énoncés à l’article III, l’interprétation qu’elle fait de l’article premier
« doit aussi s’appliquer aux autres actes énumérés à l’article III » (ibid.,
par. 167). La majorité ne se fonde aucunement sur les travaux prépara-
toires pour étayer cette thèse ; elle évoque au contraire « une particularité
du libellé de l’article IX » (arrêt, par. 168), lequel prévoit la compétence de
la Cour non seulement à l’égard des différends relatifs à l’interprétation
et à l’application de la Convention, mais aussi à l’égard de ceux relatifs à
« l’exécution de la … Convention, y compris ceux relatifs à la responsabi-
lité d’un Etat en matière de génocide ou de l’un quelconque des autres
actes énumérés à l’article III » (ibid., par. 146). Cependant, il s’agit là de la
clause compromissoire, laquelle ne donne généralement pas naissance à des
obligations de fond. La majorité déduit de cette clause compromissoire que

                                                                              294

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                  334

     « [l]a responsabilité d’une partie pour génocide ou tout autre acte énu-
     méré à l’article III naît de son manquement aux obligations que lui
     imposent les autres dispositions de la Convention, et notamment …
     l’article III, lu conjointement avec les articles I et II » (arrêt, par. 169).

   42. Mon interprétation de l’intention des Etats lorsqu’ils ont élaboré et
adopté la convention sur le génocide est différente. Selon moi, ils enten-
daient atteindre le noble objectif évoqué plus haut et énoncé dans le
préambule en imposant aux Etats parties l’obligation absolue de tenir
pour pénalement responsables les personnes qui commettent cet acte
odieux et de les punir, « qu’elles soient des gouvernants, des fonction-
naires ou des particuliers » (Convention, art. IV). Un Etat, en tant qu’entité
abstraite, ne peut agir sans qu’une personne physique accomplisse un
acte. Le fait d’assujettir des personnes, y compris celles qui exercent une
autorité gouvernementale, à une responsabilité pénale internationale est,
sans doute, un moyen efficace d’atteindre l’objectif de la Convention,
dans la mesure où un Etat ne peut agir qu’à travers la conduite de per-
sonnes. Que ces dernières s’exposent à des poursuites pénales a pour
conséquence qu’elles sont moins enclines à ne pas respecter les obliga-
tions de la convention sur le génocide, dès lors, notamment, qu’elles ne
sauraient se prévaloir d’un « fait de l’Etat » pour se défendre d’avoir com-
mis de telles violations (voir paragraphe 48 ci-dessous).
   43. Pour en revenir au texte de l’article premier et à son interprétation,
il peut être utile de s’intéresser au libellé du préambule, lequel fait en effet
partie du contexte. Le préambule se réfère à la déclaration faite par
l’Assemblée générale des Nations Unies dans sa résolution 96 (I) en date
du 11 décembre 1946, selon laquelle

     « le génocide est un crime de droit des gens que le monde civilisé
     condamne, et pour lequel les auteurs principaux et leurs complices,
     qu’ils soient des personnes privées, des fonctionnaires ou des
     hommes d’Etat, doivent être punis, qu’ils agissent pour des
     raisons raciales, religieuses, politiques ou pour d’autres motifs ».

   Il convient de rappeler que la proposition du représentant du
Royaume-Uni à la Sixième Commission, sir Hartley Shawcross, fut reje-
tée ; celle-ci consistait à remplacer le paragraphe 3 du projet de réso-
lution initial par le texte indiquant que l’Assemblée générale « [d]éclare
que le génocide est un crime international dont les auteurs principaux et
les complices, de même que les Etats, sont individuellement responsables »
(Nations Unies, doc. A/C.6/83 ; les italiques sont de moi).
   Suite à l’intervention du délégué de la France, qui avait évoqué le fait
que la responsabilité pénale des Etats était inconnue dans l’ordre juri-
dique français, la présidence de la sous-commission de la Sixième Commis-
sion à laquelle avait été confiée la tâche de préparer un projet de résolu-
tion précisa que « la question de déterminer la responsabilité des Etats,
distincte de la responsabilité des particuliers, des fonctionnaires ou des

                                                                              295

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              335

hommes d’Etat, était un problème qu’il convenait mieux d’examiner au
moment où l’on prépar[er]ait une convention relative au crime de géno-
cide » (Nations Unies, doc. A/C.6/120).
   44. Le texte de la résolution 96 (I) n’étaye en rien la thèse selon
laquelle, lorsque l’Assemblée générale demanda au Conseil économique
et social de l’Organisation des Nations Unies « d’entreprendre les études
nécessaires en vue de rédiger un projet de convention sur le crime de
génocide », elle envisageait que ce projet porte également sur le génocide
en tant que crime commis par l’Etat lui-même. Bien au contraire, plu-
sieurs passages de la résolution — tels que « [l]a répression du crime de
génocide est une affaire d’intérêt international », « le génocide est un
crime de droit des gens … pour lequel les auteurs principaux et leurs
complices, qu’ils soient des personnes privées, des fonctionnaires ou des
hommes d’Etat, doivent être punis », « [i]nvite les Etats Membres à
prendre les mesures législatives nécessaires pour prévenir et réprimer
[ce crime] », ou encore « [r]ecommande d’organiser la collaboration inter-
nationale des Etats en vue de prendre rapidement des mesures préventives
contre le crime de génocide et d’en faciliter la répression » — attestent que
l’intention était de proclamer que le génocide était un crime en vertu du
droit international et d’inciter les Etats parties à inscrire son interdiction
dans leur droit pénal interne, lequel fournirait ainsi la base juridique
nécessaire pour en punir les auteurs, quelles qu’aient pu être leurs fonc-
tions au sein de l’Etat au moment de la commission du crime.
   45. L’ensemble des développements qui précèdent me conduisent à
conclure que le génocide, au sens de l’article premier de la Convention,
est conçu comme un crime commis par des personnes et non par des
Etats. Les Etats parties ont l’obligation de prévenir la perpétration de ce
crime et, s’il était commis, d’en punir les auteurs.

2. L’article II

  46. L’article II contient une définition juridique stricto sensu du crime
de génocide. Il s’agit d’un crime qui nécessite l’intention spécifique (dolus
specialis) « de détruire, en tout ou en partie, un groupe national,
ethnique, racial ou religieux, comme tel ». L’article II décrit l’acte lui-
même, mais pas ses auteurs.

3. L’article III

   47. L’article III indique que doivent être punis non seulement l’acte de
génocide lui-même mais également quatre formes de participation à ce
crime (l’entente en vue de le commettre, l’incitation directe et publique à
le commettre, la tentative de génocide et la complicité dans le génocide).
Le fait que les actes prohibés doivent être « punis », ainsi que le prévoit
l’article III, étaye fermement la thèse selon laquelle cet article est limité
ratione personae aux seules personnes et n’inclut pas les Etats. Dans le

                                                                          296

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              336

cas contraire, il faudrait accepter que les Etats puissent être punis, ce qui
n’est pas le cas. Or la notion de répression est liée à la responsabilité
pénale, qui n’est pas considérée comme pouvant être engagée par un Etat.

4. L’article IV
   48. L’article IV de la Convention ne vise que les individus et leur res-
ponsabilité personnelle pour génocide (« [l]es personnes ayant commis le
génocide … seront punies… »). Les intéressés peuvent en outre être tenus
pour pénalement responsables de l’acte en question, quelles que soient les
fonctions qu’ils aient pu occuper. Ainsi, l’article IV dispose que « [l]es
personnes ayant commis le génocide … seront punies, qu’elles soient des
gouvernants, des fonctionnaires ou des particuliers ». Aucune défense
fondée sur un fait de l’Etat ne saurait permettre à une personne de ne pas
être tenue pour pénalement responsable d’avoir participé à un génocide.
   Le texte de l’article IV — aux fins de son interprétation — est donc
dépourvu de la moindre ambiguïté : il ne prévoit pas la responsabilité de
l’Etat. Cette conclusion est corroborée par le fait que l’amendement du
Royaume-Uni visant à inclure la responsabilité pénale de l’Etat dans le
texte de cette disposition a été rejeté. Au sein de la Sixième Commission,
le Royaume-Uni avait en effet proposé d’amender comme suit le projet
d’article V (devenu l’article IV de la Convention), tel que présenté par le
comité spécial du génocide du Conseil économique et social :
       « Seront pénalement responsables de tout acte de génocide spécifié
    aux articles II et IV non seulement tous les particuliers ou associa-
    tions, mais également les Etats, les gouvernements, ou les organes ou
    autorités de l’Etat ou du gouvernement, qui auront commis de tels
    actes. Ces actes, lorsqu’ils seront commis par des Etats ou des gou-
    vernements, ou en leur nom, constitueront une violation de la pré-
    sente convention. » (Nations Unies, Documents officiels de l’Assem-
    blée générale, première partie, Sixième Commission, annexes,
    doc. A/C.6/236 et Corr.1, 1948, p. 24 ; les italiques sont de moi.)
   L’amendement du Royaume-Uni fut rejeté par 24 voix contre 22.
   L’observation formulée par la Cour selon laquelle « la responsabilité
d’un Etat pour le fait de ses organes » n’est pas « exclue par l’article IV de
la convention, qui envisage la commission d’un acte de génocide par des
« gouvernants » ou des « fonctionnaires » » (C.I.J. Recueil 1996 (II),
p. 616, par. 32) ne modifie pas la conclusion selon laquelle la responsa-
bilité d’un Etat pour génocide n’est pas envisagée à l’article IV. Ce der-
nier vise en réalité l’obligation pour un Etat de punir l’auteur du géno-
cide, quelles que soient les fonctions que cette personne occupe au sein de
l’Etat.

5. L’article VI
  49. L’article VI porte sur la juridiction devant laquelle « [l]es personnes

                                                                          297

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                  337

accusées de génocide … seront traduites ». Ces personnes seront avant
tout traduites devant « les tribunaux compétents de l’Etat sur le territoire
duquel l’acte a été commis ».
   L’article VI prévoit également que soient engagées des poursuites inter-
nationales contre les auteurs en disposant qu’ils seront traduits « devant
la cour criminelle internationale qui sera compétente à l’égard de celles
des parties contractantes qui en auront reconnu la juridiction ».
   Il convient de rappeler que le Royaume-Uni avait proposé un amen-
dement au projet d’article VII (devenu l’article VI de la Convention). Il
suggérait que ce projet d’article soit supprimé « parce que … il n’exist[ait]
pas de cour pénale internationale et, … en raison de l’article VI [article V
de la Convention], il [était] inutile de faire mention des tribunaux natio-
naux ». Le Royaume-Uni proposait de le remplacer par le texte suivant :
        « Lorsque l’un des actes de génocide spécifiés aux articles II et IV
     sera le fait de l’Etat ou du gouvernement lui-même ou d’un organe
     ou autorité quelconque de l’Etat ou du gouvernement, ou qu’il sera
     présenté comme tel, l’affaire, à la demande de toute autre partie à la
     présente Convention, sera soumise à la Cour internationale de Jus-
     tice, dont la décision sera définitive et obligatoire. Tous actes, toutes
     mesures dont la Cour jugera qu’ils constituent des actes de génocide
     seront respectivement interrompus ou annulés immédiatement ; si
     leur exécution a déjà été suspendue, ces actes ne seront pas repris ni
     ces mesures imposées à nouveau. » (Nations Unies, Documents offi-
     ciels de l’Assemblée générale, première partie, Sixième Commission,
     annexes, doc. A/C.6/236 et Corr.1, 1948, p. 25.)
   L’amendement du Royaume-Uni ne fut pas adopté. Il fut retiré en rai-
son de l’objection — formulée en particulier par les Etats-Unis d’Amé-
rique — selon laquelle il « n’[était] pas recevable, étant donné qu’il équi-
v[alait] à une motion tendant à revenir sur une décision déjà prise »,
argument qui faisait référence à l’échec de l’amendement au projet d’ar-
ticle V (l’article IV de la Convention) proposé par le Royaume-Uni (voir
présente opinion, par. 48) (Nations Unies, Documents officiels de l’Assem-
blée générale, première partie, Sixième Commission, 99e séance, doc.
A/633, p. 392). Le délégué du Royaume-Uni (Fitzmaurice) retira finale-
ment cet amendement au profit de l’amendement commun au projet d’ar-
ticle X (l’article IX de la Convention) présenté par la Belgique et le
Royaume-Uni (voir ibid., p. 394). Par la suite, Fitzmaurice reconnut que
« [d]urant les débats, il était apparu clairement que la Commission désirait
limiter les dispositions de l’article VII [devenu l’article VI de la Convention] à
la responsabilité des individus » (Nations Unies, doc. A/C.6/SR.103, p. 430).

6. L’article IX
  50. L’article IX est la disposition essentielle aux fins de la présente
espèce. Il se lit comme suit :
       « Les différends entre les Parties contractantes relatifs à l’interpré-

                                                                              298

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              338

    tation, l’application ou l’exécution de la présente convention, y com-
    pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
    ou de l’un quelconque des autres actes énumérés à l’article III, seront
    soumis à la Cour internationale de Justice, à la requête d’une partie
    au différend. » (Les italiques sont de moi.)

  Ainsi que le juge Oda l’a indiqué, cette clause de juridiction est

    « unique si on la compare aux clauses compromissoires d’autres trai-
    tés multilatéraux qui prévoient la soumission à la Cour internatio-
    nale de Justice des différends entre les parties contractantes ayant
    trait à leur interprétation ou application » (C.I.J. Recueil 1996 (II),
    p. 627, par. 5 ; les italiques sont dans l’original).


  En fait, le projet de convention, tel qu’élaboré par le comité spécial et
présenté à la Sixième Commission, contenait la clause compromissoire
habituelle, laquelle prévoyait la compétence obligatoire de la Cour pour
des différends « relatifs à l’interprétation ou à l’application de la présente
convention ».
  Quel est donc le sens des termes qui y ont été ajoutés : « ou l’exécution
de la présente convention, y compris ceux relatifs à la responsabilité d’un
Etat en matière de génocide » ?


  a) Différends relatifs à l’exécution de la Convention

   51. L’adjonction du terme « exécution » n’apparaît pas significative à la
Cour (arrêt, par. 168). Je partage ce point de vue. A la lumière des tra-
vaux préparatoires, je suis convaincu que ce terme n’ajoute aucun élé-
ment juridiquement pertinent à l’obligation d’appliquer la Convention.
En effet, en appliquant cet instrument de bonne foi, un Etat partie contri-
bue à la réalisation de son but qui est de prévenir le génocide, but clai-
rement énoncé dans le préambule (« libérer l’humanité d’un fléau aussi
odieux », à savoir le crime de génocide) et à l’article premier. C’est en rap-
port avec cet engagement que le terme « exécution » a été utilisé pour la
première fois dans la rédaction de la convention sur le génocide (voir
l’amendement de la Belgique, Nations Unies, doc. A/C.6/252).
   52. A mon sens, l’adjonction de l’expression « exécution de la présente
Convention » à la clause compromissoire n’ajoute rien aux obligations de
fond des parties à la Convention et n’étend pas la compétence ratione
materiae de la Cour qui résulte de la notion d’« application de la Conven-
tion » figurant à l’article IX (ainsi que dans un grand nombre de clauses
attributives de compétence ou compromissoires d’autres instruments).
Elle met simplement un accent supplémentaire sur l’un des aspects de la
Convention, à savoir son but général, qui est de prévenir ce « fléau aussi
odieux » qu’est le génocide.

                                                                          299

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                        339

  b) Différends relatifs à la responsabilité d’un Etat en matière de
     génocide
   53. Il nous reste à examiner cette partie de la clause compromissoire de
l’article IX qui dispose que les « différends … y compris ceux relatifs à la
responsabilité d’un Etat en matière de génocide ou de l’un quelconque
des autres actes énumérés à l’article III » relèvent de la compétence de la
Cour.
   La version anglaise de cette clause est légèrement différente. Elle se lit
comme suit : « disputes … including those relating to the responsibility of
a State for genocide or any of the other acts enumerated in Article III »
(les italiques sont de moi).
   Cette disposition soulève un certain nombre de questions, à commen-
cer par celle de son sens. Elle peut être interprétée d’au moins trois
manières.
   54. Premièrement, cette disposition peut être comprise comme pré-
voyant la compétence de la Cour aux seules fins d’établir la responsabilité
d’un Etat pour violation de l’une des obligations lui incombant en vertu
de la Convention. La compétence de la Cour s’agissant de l’application
d’un traité englobe néanmoins aussi sa compétence aux fins d’établir les
conséquences pour un Etat du non-respect des obligations lui incombant
en vertu du traité en question, à savoir sa responsabilité internationale
(Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A n° 9,
p. 21). Dès lors, « il aurait été superflu d’ajouter [cette expression dans la
clause compromissoire], à moins que dans l’esprit des Parties ce point
visât quelque chose de plus » (Détroit de Corfou (Royaume-Uni c. Alba-
nie), fond, arrêt, C.I.J. Recueil 1949, p. 23-24). Bien que la convention
de Vienne sur le droit des traités — sur laquelle la Cour s’appuie régu-
lièrement — ne prévoie pas en tant que tel le principe de l’effet utile aux
fins de l’interprétation des traités, celui-ci tend à indiquer qu’une telle
interprétation serait par trop restrictive. Les travaux préparatoires, qui
démontrent que les débats ont été relativement longs et parfois confus
(voir paragraphes 57 et 58 ci-dessous), viennent d’ailleurs confirmer
qu’une telle interprétation ne devrait pas être retenue.
   55. Deuxièmement, la clause considérée peut aussi être comprise
comme conférant compétence à la Cour pour établir qu’un Etat a com-
mis un génocide, crime qui se « singularise par la réprobation particulière
et l’opprobre », crime « horrible de par son ampleur » et qui constitue un
« crime contre le genre humain dans son intégralité » 13. Une telle inter-
prétation impliquerait toutefois que les Etats puissent être pénalement
responsables en vertu du droit international, notion déjà rejetée par une
importante majorité d’Etats, et plus récemment abandonnée par la CDI



  13 TPIY, Le procureur c. Radislav Krstić, affaire IT-98-33-A, chambre d’appel, arrêt du

19 avril 2004, par. 36.

                                                                                     300

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               340

lors de la finalisation, entre 1998 et 2001, des articles sur la responsabilité
de l’Etat pour fait internationalement illicite.
   56. Troisièmement, cette clause peut également être comprise comme
désignant la faculté qu’a la Cour d’établir que, dans une affaire donnée,
un Etat doit assumer les conséquences du crime de génocide commis par
un individu considéré comme pénalement responsable, et ce en raison de
l’existence d’une relation particulière entre l’individu auteur du génocide
et l’Etat en question. En d’autres termes, la Cour se serait vu attribuer
compétence aux fins d’établir la responsabilité d’un Etat pour génocide
en vertu des règles du droit international, sur le fondement de l’attribu-
tion à l’Etat des actes génocides perpétrés par des individus. Cette inter-
prétation me semble la plus plausible non seulement au regard du texte
anglais de l’article IX (« the responsibility of a State for genocide »), mais
également de la version française (« la responsabilité d’un Etat en matière
de génocide »), ainsi que du débat parfois confus sur le projet de conven-
tion au sein de la Sixième Commission en novembre 1948.
   57. En dépit de leur relative confusion, les délibérations et revisions
qui ont émaillé le processus rédactionnel de la Sixième Commission
étayent cette troisième interprétation, plus plausible. Il ressort de l’his-
toire rédactionnelle de l’article IX de la Convention que les délégations
du Royaume-Uni et de la Belgique sont à l’origine de ce texte, lequel a vu
le jour après plusieurs tentatives infructueuses des deux Etats de reviser
d’autres dispositions. Le Royaume-Uni n’était pas parvenu à obtenir un
soutien suffisant pour que soit adopté son amendement aux projets
d’article V (article IV de la Convention) visant à étendre la responsabilité
pénale aux « Etats, [aux] gouvernements, ou [aux] organes ou autorités de
l’Etat ou du gouvernement » (pour le texte de l’amendement, voir para-
graphe 48 ci-dessus), et d’article VII (article VI de la Convention) (pour
le texte de l’amendement, voir paragraphe 49 ci-dessus). De la même
manière, la Belgique n’était pas parvenue à faire adopter son amende-
ment à l’amendement du Royaume-Uni au projet d’article VII. Compte
tenu de ces tentatives infructueuses, les deux délégations présentèrent un
amendement commun à l’article X (devenu l’article IX de la Convention),
qui se lisait comme suit (le texte original est en anglais et en français) :
        « Tout différend entre les Hautes Parties contractantes relatif à
     l’interprétation, l’application ou l’exécution de la présente Conven-
     tion, y compris les différends relatifs à la responsabilité d’un Etat
     dans les actes énumérés aux articles II et IV, sera soumis à la Cour
     internationale de Justice, à la requête d’une Haute Partie contrac-
     tante. » (Nations Unies, doc. A/C.6/258, p. 28.)
En anglais, le texte se lisait comme suit :
        « Any dispute between the High Contracting Parties relating to the
     interpretation, application or fulfilment of the present Convention,
     including disputes relating to the responsibility of a State for any of
     the acts enumerated in Articles II and IV, shall be submitted to the

                                                                           301

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              341

    International Court of Justice at the request of any of the High
    Contracting Parties. » (Nations Unies, doc. A/C.6/258, p. 28.)
  58. Les débats qui se déroulèrent ensuite au sein de la Sixième Com-
mission révèlent ce qui suit au sujet de l’amendement commun :
  i) Celui-ci fut débattu lorsque la référence à une « Cour criminelle inter-
     nationale » pour juger les personnes accusées fut supprimée du projet
     d’article VII, de sorte que la seule juridiction alors envisagée était
     celle de l’Etat sur le territoire duquel l’acte serait commis. La réfé-
     rence à « la Cour criminelle internationale qui sera compétente à
     l’égard de celles des parties contractantes qui en auront reconnu la
     juridiction » ne fut inscrite à l’article VI de la Convention qu’à un
     stade tardif des travaux de la Sixième Commission, bien après que le
     débat relatif au projet d’article X (devenu l’article IX de la Conven-
     tion) eut été achevé et que la question de divers amendements eut été
     tranchée, y compris celle de l’amendement commun du Royaume-
     Uni et de la Belgique.
 ii) C’est dans ce contexte que certaines délégations étaient prêtes à
     accepter l’amendement commun du Royaume-Uni et de la Belgique.
     Le délégué français, qui s’était auparavant opposé à l’amendement
     du Royaume-Uni au projet d’article V visant à étendre la responsa-
     bilité pénale aux Etats, indiqua, lors du débat sur l’amendement com-
     mun du Royaume-Uni et de la Belgique au projet d’article X, que,
        [c]ertes, il eût mieux valu organiser cette représentation directe-
        ment sur le plan pénal, au lieu d’en restreindre la portée aux seuls
        Etats dans le domaine civil, mais, si insuffisant qu’il soit, l’amen-
        dement commun est préférable à l’absence de tout texte attributif
        de compétence à une juridiction internationale » (Nations Unies,
        doc. A/C.6/SR.103, p. 431).
        De la même manière,
        [l]a délégation du Brésil [était] prête à accepter l’amendement com-
        mun, à condition que la suppression de la seconde partie de l’ar-
        ticle X du projet soit maintenue, pour le mettre en harmonie avec
        l’article VII, dans lequel la mention d’un tribunal international
        compétent a été éliminée » (ibid., p. 432).
        Des vues similaires furent exprimées par l’Uruguay (ibid., p. 433).
iii) La responsabilité de l’Etat envisagée par les coauteurs de l’amende-
     ment commun n’était pas une responsabilité pénale. Fitzmaurice, en
     sa qualité de représentant du Royaume-Uni, indiqua, en réponse à la
     demande de clarification formulée par le délégué canadien, « que la
     responsabilité envisagée dans l’amendement commun de la Belgique
     et du Royaume-Uni [était] la responsabilité internationale des Etats à
     la suite d’une violation de la convention », ajoutant qu’il s’agissait là
     « d’une responsabilité civile et non pas d’une responsabilité pénale »
     (ibid., p. 440).
iv) Plusieurs votes préliminaires eurent lieu avant que ne soit mis aux

                                                                          302

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                          342

    voix l’amendement commun dans son ensemble. Tout d’abord, la
    Sixième Commission, par 30 voix contre 9 et 8 abstentions, adopta
    l’amendement de l’Inde tendant à remplacer, dans l’amendement
    commun, les termes « à la requête d’une Haute Partie contractante »
    par les termes « à la requête d’une partie au différend » (Nations Unies,
    doc. A/C.6/SR.104, p. 447).
       Ensuite, par 27 voix contre 10 et 8 abstentions, la proposition de
    suppression du mot « exécution » figurant dans l’amendement com-
    mun fut rejetée (ibid.).
       Puis, la suppression de l’expression « y compris les différends rela-
    tifs à la responsabilité d’un Etat dans les actes énumérés aux
    articles II et IV » contenue dans l’amendement commun fut rejetée
    par une courte majorité de 19 voix contre 17 et 8 abstentions (ibid.).
       Enfin, l’amendement commun du Royaume-Uni et de la Belgique,
    tel que modifié selon la proposition de l’Inde, fut adopté par 23 voix
    contre 13, avec 8 abstentions (ibid.).
 v) Le comité de rédaction de la Sixième Commission y apporta quelques
    modifications stylistiques 14 et le rebaptisa article IX (Nations Unies,
    doc. A/C.6/289 et Corr.1).
vi) L’Inde essaya de nouveau, sans succès, d’obtenir la suppression de
    l’expression « y compris ceux relatifs à la responsabilité d’un Etat en
    matière de génocide ou de l’un quelconque des autres actes énumérés
    à l’article III » (pour l’amendement de l’Inde, voir Nations Unies,
    doc. A/C.6/299). Le Royaume-Uni, la Belgique et les Etats-Unis pro-
    posèrent un autre projet d’article IX, lequel se lisait comme suit (les
    versions française et anglaise étant les textes originaux) :
       « Les différends entre Parties contractantes relatifs à l’interpré-
    tation, l’application ou l’exécution de la présente Convention, y com-
    pris ceux résultant de l’allégation par une Partie contractante que le
    crime de génocide ou l’un quelconque des autres actes énumérés à
    l’article III a été commis dans la juridiction d’une autre Partie
    contractante, seront soumis à la Cour internationale de Justice, à la
    requête d’une partie au différend. » (Nations Unies, doc. A/C.6/305;
    les italiques sont de moi.)
    Et en anglais :
       « Disputes between Contracting Parties relating to the interpreta-
    tion, application or implementation of this Convention, including
    disputes arising from a charge by a Contracting Party that the crime
    of genocide or any other of the acts enumerated in Article III
    has been committed within the jurisdiction of another Contracting

   14 Le comité de rédaction remplaça les mots « Tout différend » par « Les différends » au

tout début du texte et supprima « Hautes » avant « Parties contractantes », remplaça « y
compris les différends » par « y compris ceux » et, enfin, utilisa l’expression « de génocide
ou de l’un quelconque des autres actes énumérés à l’article III » en lieu et place de « dans
les actes énumérés aux articles II et IV ».

                                                                                        303

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                          343

     Party, shall be submitted to the International Court of Justice at the
     request of one of the parties to the dispute. » (United Nations
     doc. A/C.6/305 ; emphasis added.)
   Les trois coauteurs de cet amendement ne le considéraient pas comme
un amendement de fond, mais simplement comme « une variante », dont
l’objet était « d’éliminer le mot « responsabilité » qui para[issait] ambigu à
certaines délégations » (Nations Unies, doc. A/C.6/SR.131, p. 687). Ils
estimaient que l’amendement de l’Inde constituait « une modification de
fond » du texte et « qu’il appart[enait] aux représentants de l’Inde seuls de
demander un nouvel examen de l’article IX » (ibid). Après un débat pro-
longé, le président de la Sixième Commission 15
     « décid[a] que cet amendement port[ait] sur le fond même de l’article.
     En effet, l’article IX prévo[yai]t que ser[aie]nt soumis à la Cour inter-
     nationale de Justice, entre autres, les différends relatifs à la res-
     ponsabilité d’un Etat en matière de génocide ou de l’un des actes
     énumérés à l’article III. » (Ibid., p. 690.)
  Il précisa que
     « tandis que d’après l’amendement commun [de la Belgique, du
     Royaume-Uni et des Etats-Unis], il ne s’agirait pas de différends
     portant sur la responsabilité de l’Etat mais résultant d’une accusa-
     tion aux termes de laquelle l’acte criminel a été commis sur le terri-
     toire d’une des parties contractantes » (ibid.).
  Le président conclut que « [l]a Commission ne pourra[it] donc prendre
en considération l’amendement commun de la Belgique, du Royaume-
Uni et des Etats-Unis, ainsi que l’amendement de l’Inde, que si elle se
pronon[çait] en faveur d’un nouvel examen de l’article IX » (ibid.).
  Sa décision ne fut pas contestée. Il mit ensuite aux voix une motion
tendant à ce que l’article IX fasse l’objet d’un nouvel examen. Celle-ci ne
fut pas adoptée, n’ayant pas obtenu la majorité requise des deux tiers
(16 voix pour, 13 contre et 11 absentions) (ibid. p. 690).

   59. A la lumière de l’histoire rédactionnelle de l’article IX de la conven-
tion sur le génocide et de la décision du président de la Sixième Commis-
sion relative à la proposition commune de la Belgique, du Royaume-Uni
et des Etats-Unis (Nations Unies, doc. A/C.6/305), il est difficile de
conclure que la compétence de la Cour en vertu de l’article IX vaut
également dans l’hypothèse où il est allégué que « le crime de géno-
cide ou l’un quelconque des autres actes énumérés à l’article III a été
commis ».
   60. La Cour n’a pas de compétence pénale. Comment — peut-on se
demander — une cour conçue comme un organe judiciaire chargé de tran-

  15 R. J. Alfaro devint par la suite juge (1959-1964), puis vice-président (1961-1964) de la

Cour internationale de Justice.

                                                                                        304

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                        344

cher des différends interétatiques, dépourvue de compétence pénale, dont la
procédure (le Règlement de la Cour) n’est pas adaptée aux exigences (ou
besoins) d’une affaire pénale, et qui ne dispose pas d’un règlement de
preuve, peut-elle établir qu’un crime (à savoir, le génocide, lequel nécessite
une intention spécifique (dolus specialis)) a été commis ? Peut-on établir
qu’un crime a été commis dans le cadre d’une procédure ne prévoyant
aucune possibilité de recours ? Il s’agit-là, selon moi, de questions impor-
tantes qui vont à l’encontre d’une interprétation de l’article IX de la
Convention selon laquelle la Cour aurait compétence pour connaître d’accu-
sations de génocide formulées par un Etat à l’encontre d’un autre Etat.

7. Conclusions concernant l’interprétation de la Convention
   61. Après avoir analysé et interprété diverses dispositions de la conven-
tion sur le génocide, il convient à présent de tirer les conclusions
pertinentes. Celles-ci sont, selon moi, les suivantes :
  i) La Convention a été conçue comme un instrument visant à la préven-
     tion et à la répression du crime de génocide.
 ii) Le génocide, en tant que crime en vertu du droit international, est
     présenté dans la Convention comme un crime engageant la respon-
     sabilité pénale individuelle de ses auteurs, lesquels doivent, partant,
     être punis quelle que soit la fonction qu’ils occupent.
iii) La Convention ne conçoit pas le génocide comme un acte criminel
     commis par un Etat 16.
iv) La Convention établit un certain nombre d’obligations pour les Etats
     parties, qui sont tenus :
     a) de prévenir le génocide (art. I) ;
     b) de punir les personnes ayant commis le génocide (art. I et IV) ;
     c) de prendre les mesures législatives nécessaires (art. V) ;
     d) d’assurer l’exercice de la juridiction d’un tribunal compétent de
         l’Etat territorial (art. VI) ;
     e) d’extrader les auteurs (art. VII).
 v) Le fait pour un Etat de ne pas se conformer à l’une des obligations
     susmentionnées découlant de la Convention est un acte illicite qui
     engage sa responsabilité internationale. En vertu de l’article IX, la
     Cour a compétence pour établir qu’un Etat s’est ou non conformé
     aux obligations susmentionnées, et qu’il a engagé sa responsabilité
     internationale pour manquement à l’une quelconque d’entre elles
     (voir point iv) a) à e) ci-dessus).

vi) La compétence de la Cour, en raison de l’ajout des mots « y compris

  16 L’on ne doit pas perdre de vue que la Convention a été rédigée au lendemain du

procès de Nuremberg. Le Tribunal a indiqué que « [c]e sont des hommes, et non des
entités abstraites, qui commettent les crimes » (France et consorts c. Göring et consorts,
TMI (1946), vol. 22, p. 466).

                                                                                     305

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                  345

    [les différends] relatifs à la responsabilité d’un Etat en matière de
    génocide ou de l’un quelconque des autres actes énumérés à l’ar-
    ticle III » à la clause compromissoire de l’article IX, est plus large et
    implique que celle-ci a le pouvoir d’établir la « responsabilité [inter-
    nationale] d’un Etat en matière de génocide » sur la base de l’attribu-
    tion à cet Etat de l’acte criminel de génocide perpétré par un indi-
    vidu. Toutefois, la Cour n’est pas l’instance adéquate pour établir
    par une décision juridiquement contraignante qu’un crime de géno-
    cide a été commis. Une telle décision doit être rendue dans le cadre
    d’une procédure pénale prévoyant également un droit de recours. La
    Cour n’est pas une juridiction pénale et sa procédure n’est pas pénale.

          B. Commentaires sur certaines conclusions de la Cour

1. L’obligation de prévenir

    62. La Cour a jugé que le défendeur avait violé l’obligation lui incom-
bant de prévenir le génocide en vertu de l’article premier de la convention
sur le génocide. Pour parvenir à cette conclusion, elle a tout d’abord qua-
lifié cette obligation d’obligation de « due diligence » (arrêt, par. 430) et jugé
que « la capacité … à influencer effectivement l’action des personnes suscep-
tibles de commettre, ou qui sont en train de commettre, un génocide »
(ibid. ; les italiques sont de moi) était un critère pertinent pour « apprécier si
un Etat s’[était] correctement acquitté de l’obligation en cause » (ibid.). La
Cour a estimé que « la RFY se trouvait, à l’égard des Serbes de Bosnie …,
dans une position d’influence » (ibid., par. 434). Bien qu’elle « n’a[it] pas …
jugé que les informations dont disposaient les autorités de Belgrade indi-
quaient de manière certaine l’imminence du génocide …, ces dernières ne
pouvaient pas ne pas être conscientes du risque sérieux qui existait à cet
égard » (arrêt, par. 436). L’ampleur de ces tragiques événements « était
sinon prévisible avec certitude, du moins soupçonnable » (ibid., par. 438 ; les
italiques sont de moi). La Cour a jugé que, dans la mesure où « le défendeur
n’a[vait] établi l’existence d’aucune initiative à des fins préventives », il
« a[vait] violé son obligation de prévenir le génocide de Srebrenica » (ibid.).
La Cour n’estime pas nécessaire qu’il soit prouvé que le défendeur « [ait eu]
le pouvoir d’empêcher certainement le génocide ; il suffit qu’il ait eu des
moyens d’agir en ce sens, et qu’il se soit manifestement abstenu de les
mettre en œuvre » (ibid.). La Cour ne précise pas quel type de « moyens »
elle vise, mais a, semble t-il, pris en compte l’influence de la République
fédérale de Yougoslavie sur les Serbes de Bosnie.
    63. Ce qui est flagrant dans cette partie de l’arrêt, c’est qu’il n’est pour
ainsi dire accordé aucune attention aux arguments des Parties. Je me sens
donc contraint d’exprimer mon point de vue sur les questions soulevées
par celles-ci.
    64. La Serbie-et-Monténégro a fait valoir que « la convention sur le
génocide ne p[ouvait] s’appliquer que lorsque l’Etat concerné exer[çait] une

                                                                              306

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                  346

compétence territoriale dans les régions où les violations de la convention
se seraient produites » (CR 2006/16, p. 15). Elle a par ailleurs souligné que :
     « [l]es obligations des Parties contractantes de faire appel à leur droit
     interne ainsi que de prévenir et de punir les actes de génocide perpé-
     trés par des particuliers se rattachent inévitablement à l’exercice de
     la compétence législative et coercitive sur le territoire de l’Etat en
     question, ou dans les zones relevant de son contrôle. Pour que les
     principes de la responsabilité des Etats puissent s’appliquer, il faut
     que l’Etat en cause ait la capacité d’exercer son contrôle sur le ter-
     ritoire concerné » (ibid., p. 19).
La Bosnie-Herzégovine a cité un passage de l’arrêt de la Cour sur la com-
pétence en la présente espèce, selon lequel « l’obligation qu’a ainsi chaque
Etat de prévenir et de réprimer le crime de génocide n’est pas limitée ter-
ritorialement par la Convention » (C.I.J. Recueil 1996 (II), p. 616,
par. 31). Elle a cependant reconnu, dans le passage qui suit, qu’un Etat
devait au moins exercer un certain contrôle sur les territoires ou les acti-
vités en question :
       « En somme, la question correcte à poser est la suivante : le défen-
     deur exerçait-il, par rapport au territoire de la Bosnie-Herzégovine,
     des fonctions, pouvoirs ou activités qui lui auraient permis de préve-
     nir le génocide ou de l’arrêter, ou tout au moins de s’engager dans
     cette action ? Il est évident que, si … la réponse à cette question
     devait être positive, il s’ensuivrait que l’obligation d’agir pour
     prévenir et arrêter le génocide était parfaitement applicable au
     défendeur. » (CR 2006/34, p. 7 ; les italiques sont de moi.)
   65. Il me semble que le prononcé de la Cour selon lequel « l’obligation
qu’a ainsi chaque Etat de prévenir et de réprimer le crime de génocide
n’est pas limitée territorialement par la Convention » doit être interprété
avec mesure.
   Premièrement, ainsi que la Cour l’indique aujourd’hui à juste titre,
« l’obligation de prévenir le génocide et celle d’en punir les auteurs [sont]
deux obligations distinctes, quoique reliées entre elles, qui doivent être
examinées successivement » (arrêt, par. 425). Deuxièmement, s’agissant
de la portée territoriale de ces deux obligations, j’évoquerai en premier
lieu celle de punir, laquelle est expliquée plus clairement par le texte de la
Convention et les travaux préparatoires ayant mené à son adoption.
Cette obligation est territorialement limitée, ainsi que la Cour le relève
aujourd’hui à juste titre (arrêt, par. 184). Le principe de l’universalité de
l’obligation de punir, initialement envisagé à l’article VII du projet du
Secrétariat, fut abandonné par le comité spécial, dont le projet d’ar-
ticle VII retint finalement le principe de la territorialité, associé à la juridic-
tion d’un tribunal international compétent appelé à être créé. Cette solu-
tion fut reprise dans son principe à l’article VI de la convention sur le
génocide. Ainsi, stricto sensu, la Convention impose une obligation de
punir à l’Etat sur le territoire duquel le crime de génocide a été commis.

                                                                              307

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)           347

Mais la pratique des Etats confirme par ailleurs clairement que ceux-ci
reconnaissent le droit d’un Etat d’exercer sa juridiction pénale lorsque le
crime de génocide a été commis en dehors de son territoire, quelle que
soit la nationalité des auteurs et des victimes présumés. Aussi souhaitable
qu’il soit qu’un Etat puisse exercer sa juridiction pénale pour réprimer le
génocide, cela ne transforme pas ce droit en une obligation à sa charge, à
moins, bien sûr, que le génocide ait été commis sur son territoire.
   66. S’agissant à présent de l’obligation de prévention, les débats au
sein de la Sixième Commission ne sont guère éclairants. Il n’est guère sur-
prenant que l’auteur le plus fécond sur la question du génocide ait écrit
que « la phrase la plus étonnante de l’article premier est sans doute celle
énonçant l’obligation qui incombe aux Etats de prévenir et réprimer le
génocide ». Et celui-ci d’ajouter que,
       « alors que le texte final de la Convention traite abondamment de la
       répression du génocide, il ne contient que peu d’éléments permettant
       de savoir ce que recouvre réellement la prévention du génocide. Et
       rien dans les débats relatifs à l’article premier ne fournit la moindre
       indication quant à la portée de l’obligation de prévenir. » 17
   La Cour elle-même reconnaît que, si « la Convention comporte … des
dispositions plus ou moins détaillées concernant l’obligation de répres-
sion (les articles III à VII), elle ne revient sur l’obligation de prévenir,
au-delà de son affirmation de principe à l’article premier, qu’à l’ar-
ticle VIII » (arrêt, par. 426 ; les italiques sont de moi).
   Ce dernier article affirme la possibilité pour un Etat de porter à l’atten-
tion des organes compétents de l’Organisation des Nations Unies une
situation qu’il considère comme constitutive d’un génocide ou comme ris-
quant de mener à un génocide. Malheureusement, l’article n’impose pas
expressément d’obligation d’agir à l’organe compétent. Il incombe à ces
organes de l’Organisation des Nations Unies d’examiner quelles actions
seraient appropriées pour prévenir ou faire cesser le génocide ou les situa-
tions risquant de dégénérer en génocide. Toute action de cette nature doit
néanmoins être fondée sur la Charte des Nations Unies.
   L’article VIII concerne essentiellement le Conseil de sécurité, qui a « la
responsabilité principale du maintien de la paix et de la sécurité inter-
nationales » et qui est autorisé, aux termes de la Charte, à décider des
mesures à prendre pour maintenir ou rétablir la paix et la sécurité inter-
nationales. L’autre organe qui pourrait être visé par l’article VIII
de la convention sur le génocide est l’Assemblée générale.
   Lorsqu’ils ont adopté la convention sur le génocide, les Etats ont indi-
qué dans son préambule qu’ils étaient convaincus que « pour libérer
l’humanité d’un fléau aussi odieux [à savoir le génocide] la coopération
internationale [était] nécessaire ».
   L’article VIII de la Convention traduit en termes normatifs cette

  17   W. A. Schabas, Genocide in International Law, 2000, p. 72.

                                                                          308

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                       348

conviction en conférant aux organes compétents de l’Organisation des
Nations Unies un rôle dans la prévention et la cessation des actes de
génocide, ce qui est compréhensible puisque l’un des objets de l’Organi-
sation des Nations Unies, ainsi qu’indiqué à l’article premier de la
Charte, est d’« [ê]tre un centre où s’harmonisent les efforts des nations
vers [leurs] fins communes », notamment en maintenant la paix et
la sécurité internationales et en développant et encourageant le
respect des droits de l’homme et des libertés fondamentales pour
tous.
   Cependant, si l’article VIII n’impose pas aux organes compétents une
obligation juridique d’agir, peut-on interpréter l’obligation de prévention
figurant à l’article premier comme imposant à un Etat d’agir en dehors de
son territoire afin de prévenir et de réprimer les actes de génocide ? J’en
doute fort. Une interprétation aussi large de cette obligation signifierait
qu’une action préventive menée par un Etat sur le territoire d’un autre
Etat serait considérée comme licite. Or, en pratique, les actions, unilaté-
rales ou multilatérales, menées sans l’autorisation du Conseil de sécurité
demeurent controversées. A l’heure actuelle, seules les actions autorisées
par le Conseil sont incontestablement licites et légitimes.
   67. Cela étant, je suis néanmoins convaincu que, aux termes de l’ar-
ticle premier de la convention sur le génocide, l’Etat a bien l’obligation
de prévenir le génocide en dehors de son territoire dans la mesure où il
exerce sa juridiction en dehors de son territoire, ou un contrôle sur cer-
taines personnes dans le cadre des activités qu’elles mènent à l’étranger.
Cette obligation vient s’ajouter à l’obligation non équivoque de prévenir
la perpétration du génocide sur son propre territoire.
   68. En l’espèce, il n’a pas été établi que la République fédérale de You-
goslavie exerçait sa juridiction dans les zones aux alentours de Srebre-
nica, zones où d’atroces massacres ont eu lieu. Il n’a pas non plus été
établi qu’elle exerçait un contrôle sur les personnes ayant commis ces
crimes en dehors de son territoire.
   Le projet d’exécuter le plus grand nombre possible d’hommes musul-
mans de Bosnie en âge de porter les armes se trouvant dans l’enclave de
Srebrenica a été conçu et mis en œuvre par les Serbes de Bosnie après la
prise de l’enclave de Srebrenica en juillet 1995. Telle a été la conclusion
de fait formulée par le Tribunal pénal international pour l’ex-Yougosla-
vie (TPIY) 18. Il n’a pas été factuellement établi devant la Cour que les
autorités de la République fédérale de Yougoslavie auraient eu à l’avance
connaissance de ce projet. Elles ne pouvaient, dès lors, prévenir les
terribles massacres de Srebrenica.
   Ainsi ne puis-je, à mon grand regret, me prononcer en faveur de la
conclusion formulée par la majorité de mes collègues, et ce bien que je
comprenne les raisons qui ont pu, en fin de compte, les y conduire.


 18   TPIY, Le procureur c. Krstić, affaire IT-98-33-T, jugement du 2 août 2001, par. 87.


                                                                                     309

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                       349

2. Responsabilité pour non-respect des ordonnances en indication
   de mesures conservatoires

   69. Dans la partie de la présente opinion que j’ai consacrée à l’examen
de la compétence de la Cour, j’ai défendu la thèse selon laquelle la Répu-
blique fédérale de Yougoslavie n’était pas partie au Statut de la Cour
pendant la période allant de 1992 à 2000 et ne l’était devenue que le
1er novembre 2000 (voir par. 25-36 ci-dessus). Cette réalité n’est pas,
selon moi, dépourvue de conséquences tant sur les ordonnances en indi-
cation de mesures conservatoires de 1993 que sur l’arrêt de 1996 relatif à
la compétence et à la recevabilité, dès lors que le caractère obligatoire de
ces décisions est fondé sur le Statut (art. 41 et 59). J’ai d’ores et déjà
exprimé mes vues s’agissant des difficultés qui en découlent à mon sens
pour l’arrêt de 1996, ce dernier ayant été rendu alors que la République
fédérale de Yougoslavie n’était pas partie au Statut ; j’ai alors évoqué la
nécessité qui en découlait de déterminer de novo la compétence de la
Cour (voir par. 16-25). Il me reste à formuler quelques observations
concernant les ordonnances en indication de mesures conservatoires.
   70. L’une des conditions pour indiquer les mesures demandées est que
les dispositions invoquées par le demandeur semblent, prima facie, cons-
tituer une base sur laquelle la compétence de la Cour pourrait être fon-
dée. L’article IX de la convention sur le génocide « sembl[ait] …, de l’avis
de la Cour, constituer une base sur laquelle la compétence de [cette der-
nière] pourrait être fondée » (C.I.J. Recueil 1993, p. 16, par. 26).
   Les ordonnances en indication de mesures conservatoires, qui sont ren-
dues sur la base d’une détermination prima facie de la compétence de la
Cour, produisent leurs effets à partir du moment où elles sont notifiées aux
parties et restent en vigueur jusqu’à ce que la Cour soit décide, par un arrêt
sur les exceptions préliminaires, qu’elle n’a pas compétence pour connaître
de l’affaire ou que la requête est irrecevable, soit se prononce sur le fond ;
autrement dit, elles restent en vigueur jusqu’à ce que l’arrêt définitif en
l’affaire soit rendu (Statut, art. 41). Dans son arrêt en l’affaire de l’Anglo-
Iranian Oil Co. (Royaume-Uni c. Iran), la Cour, après avoir jugé qu’elle
n’avait pas compétence en l’espèce, précisa qu’il s’ensuivait que l’ordon-
nance en indication de mesures conservatoires qu’elle avait rendue aupara-
vant « cess[ait] de produire ses effets [dès le prononcé de l’arrêt] et que les
mesures conservatoires [étaient] en même temps frappées de caducité »
(C.I.J. Recueil 1952, p. 114) 19. Cette déclaration semble indiquer que les
mesures conservatoires étaient désormais frappées de caducité, mais qu’elles
n’étaient pas infirmées ou déclarées nulles ab initio. De la même manière, en
l’affaire du Thon à nageoire bleue, le tribunal arbitral, s’étant déclaré incom-
pétent pour statuer au fond, jugea « que les mesures conservatoires indiquées

  19 En l’affaire des Essais nucléaires, après avoir jugé que les demandes n’avaient plus

d’objet et qu’il ne lui fallait par conséquent plus rendre de décision les concernant, la
Cour, s’agissant des ordonnances en indication de mesures conservatoires, reprit la même
formule (C.I.J. Recueil 1974, p. 272, par. 61, et p. 477-478, par. 64).

                                                                                    310

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                350

par l’ordonnance du Tribunal international du droit de la mer … [étaient]
rapportées à partir de la date de la signature de la sentence » 20. Le tribunal
précisa que l’ordonnance en indication de mesures conservatoires « cess[ait]
de produire effet à compter de la date de la signature de la sentence » 21,
ajoutant que, « [t]outefois, le fait que l’ordonnance soit rapportée … ne
signifi[ait] pas que les parties puissent ne pas tenir compte de ses effets » 22.
   71. Les ordonnances de la Cour du 8 avril et du 13 septembre 1993 ont
produit leurs effets. Elles ont été rendues sur la base d’une détermination
prima facie de la compétence de la Cour, et les Parties étaient tenues de se
conformer aux mesures conservatoires qui y étaient indiquées. La période
pertinente aux fins d’apprécier le respect de ces mesures est celle allant de
1993 à 1995. A l’époque, la République fédérale de Yougoslavie préten-
dait être Membre de l’Organisation des Nations Unies et, de ce fait, par-
tie au Statut. Quoique cette thèse n’ait pas été retenue par la suite, la
République fédérale de Yougoslavie, au moment où les ordonnances ont
été rendues, aurait dû s’estimer liée par elles. La République fédérale de
Yougoslavie n’est devenue partie au Statut que le 1er novembre 2000,
lorsqu’elle a été admise au sein de l’Organisation des Nations Unies. For-
mellement, elle n’avait par conséquent, pendant la période comprise entre
le 27 avril 1992 et le 31 octobre 2000, aucune obligation juridique décou-
lant du Statut. Pour cette raison, je considère que le texte de l’arrêt aurait
été plus précis s’il avait été formulé autrement, sans employer le terme
« obligation » (arrêt, par. 435 et 471, point 7)). Ce nonobstant, dès lors
que les ordonnances ont produit leurs effets et que les autorités de la
République fédérale de Yougoslavie n’ont pas, au cours de la période
pertinente allant de 1993 à 1995, pris sérieusement en compte leurs pres-
criptions, je souscris aux conclusions de la majorité selon lesquelles le
défendeur ne s’est pas conformé à certaines des mesures conservatoires.
J’ai donc voté en faveur du paragraphe 7 du dispositif.

                                         * * *
                               OBSERVATIONS FINALES

   72. Le présent arrêt met un terme à une affaire particulièrement
longue. L’étonnant historique de sa procédure, laquelle a débuté il y a près
de quatorze ans, est résumé dans les qualités de l’arrêt. La complexité de
cette affaire ressort par ailleurs du fait qu’elle a donné lieu aux écritures
les plus volumineuses de l’histoire de la Cour. D’aucuns ont estimé que
son règlement judiciaire avait pris trop de temps. Dans l’intervalle, les
chambres de première instance et d’appel du TPIY ont rendu un grand
nombre de décisions sur lesquelles les deux Parties se sont fondées en la
présente instance. La Cour a examiné ces décisions avec attention, ainsi

  20 International Law Reports, vol. 119, p. 556, par. 72.
  21 Ibid., p. 554, par. 66.
  22 Ibid., p. 555, par. 67.



                                                                             311

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)            351

que les éléments de preuve présentés dans le cadre des procédures devant
les chambres du Tribunal auxquels les Parties se sont référées. Sans le tra-
vail accompli par le TPIY, il aurait été bien plus difficile pour la Cour de
s’acquitter de sa mission en la présente espèce. Une affaire mettant en
cause la « responsabilité d’un Etat pour génocide » est en effet trop grave
pour être tranchée sur la seule base des allégations des Parties.
   73. Ainsi que la Cour le fait observer, la « dualité en matière de res-
ponsabilité continue à être une constante du droit international » (arrêt,
par. 173). La Cour et le TPIY ont deux missions différentes mais un
objectif commun.
   Il incombe au TPIY de déterminer la culpabilité personnelle et la res-
ponsabilité pénale individuelle des personnes accusées du crime de géno-
cide, de crimes contre l’humanité et de crimes de guerre. Le TPIY n’a pas
compétence à l’égard des Etats en tant que tels, et ne peut donc se pro-
noncer sur la responsabilité de ces derniers à raison des nombreuses atro-
cités qui ont été commises à partir de 1991 au cours des guerres dans les
Balkans.
   La Cour internationale de Justice, quant à elle, n’a pas compétence à
l’égard des personnes ayant commis ces atrocités. L’article IX de la
convention sur le génocide lui confère compétence pour déterminer si le
défendeur s’est conformé aux obligations lui incombant en vertu de cette
convention. En se prononçant sur ce point en la présente affaire, la Cour
était fondée à tirer des conséquences juridiques des décisions du TPIY, en
particulier de celles relatives aux accusations de génocide ou de tout autre
acte prohibé par l’article III. Ce n’était que si les actes des personnes
ayant participé à la commission de tels crimes étaient attribuables au
défendeur que sa responsabilité pouvait être engagée.
   Le travail de la Cour, laquelle s’est acquittée de sa mission dans le
domaine de la responsabilité des Etats en matière de génocide, domaine
dans lequel le TPIY n’a pas compétence, est donc venu compléter l’acti-
vité judiciaire de ce dernier. Il est à espérer que, si imparfaits qu’ils
puissent paraître, les travaux de ces deux institutions judiciaires de l’Or-
ganisation des Nations Unies, la Cour demeurant son organe
judiciaire principal, contribueront, dans leurs domaines respectifs, à
leur objectif commun : l’administration de la justice internationale.

                                                 (Signé) Peter TOMKA.




                                                                        312

